Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 1 of 48 PageID# 2648
                                                                              1

 1                I N T HE UN IT E D S TA T ES D I ST R IC T C OU R T
                  FO R T H E EA S TE R N D IS TR I CT OF VI RG I NIA
 2                              R IC H MO N D DI V IS I ON

 3
      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 4                                             )
                                               )
 5     R OB E RT DA VI D S T EE LE , e t a l . )
                                               )
 6     v.                                      )             C iv i l A ct i on
                                               )             N o. 3: 1 7C V 60 1
 7     JAS O N GO O DMA N, et a l .            )
                                               )             J ul y 3 1 , 2 01 9
 8    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _)

 9

10    CO M PL E TE T RAN S CR IP T O F I N IT IAL P R ET R IA L C ON F ER E NC E
                 B EF O RE TH E H ON O RA B LE M . HA NNA H LA U CK
11                      UN I TE D S TA T ES DI ST R IC T J U DG E

12

13     A PP EARAN C ES :

14     S te v en S . B i ss , E sq u ir e
       3 00 We st Ma i n S tr ee t
15     S ui t e 10 2
       C ha r lo tt e sv i ll e , Vi r gi n ia   22 9 03
16
                   C ou n se l f or th e P l ai nt i ff s
17
       R ic h ar d J oh a n C on ro d , J r. , E sq u ir e
18     K au f ma n & C a no l es
       1 50 W. M a in St r ee t
19     P .O . B ox 30 3 7
       N or f ol k, Vi r gi n ia      23 5 10
20
                   C ou n se l f or th e D e fe nd a nt Pa tr i ci a N e gr on
21
       J as o n Go o dm a n, Pr o s e
22     2 52 7t h A ve n ue
       N ew Yo rk , N Y      10 00 1
23
                             D IA NE J. DA F FR ON , R P R
24                         O F FI CIA L C OU R T RE P OR T ER
                       UN I TE D S TA T ES DI ST R IC T C O UR T
25
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 2 of 48 PageID# 2649
                                                                                       2

 1                   T H E C LE R K:      C as e N o . 3: 1 7C V 60 1, Ro b er t D av i d

 2   St e el e , et al . v e rs us Ja s on Go od m an , e t a l.

 3                   T h e p la i nt if f s a re re pr e se n te d b y

 4   St e ve n B is s .     Mr . J as o n G oo d ma n i s p ro se .          An d

 5   Pa t ri c ia N e gr o n i s re p re s en t ed b y J o ha n C on r od .

 6                   A r e c ou n se l r ea d y t o pr o ce e d?

 7                   M R . B IS S :      Y e s, Yo u r Ho n or .

 8                   M R . C ON R OD :     Ye s , Y ou r H on o r.

 9                   M R . G OO D MA N:      Y e s, Yo ur Ho n or .

10                   T H E C OU R T:      A ll ri g ht .     I w an t t o c on f ir m h ow

11   we ' re go i ng t o p r oc ee d .          Th i s is an in i ti al pr e tr ia l

12   co n fe r en ce , a n d w ha t w e d o i n th i s c on fe r en c e i s

13   di s cu s s an y i s su e s th a t w e n ee d t o h av e p ri o r t o

14   sc h ed u li ng a t ri a l in th e c a se .             An d s o I w a nt to g o

15   ov e r a s er i es of th in g s b ec a us e o bv i ou sl y w e 'v e h ad a

16   lo t o f m ot i on s p r ac ti c e i n t hi s c ou r t i n th i s c as e s o

17   fa r , a nd I wa n t t o be su r e t ha t e ve r yb o dy u n de r st an d s

18   th e g r ou nd ru l es of h o w w e' r e go i ng to go f o rw a rd i n

19   pr o ce e di ng wi t h t he c a se ?

20                   N o w, in i ti al l y, I w an t t o b e c le ar we ar e

21   co n du c ti ng th i s o n th e r e co r d.            S o w e' r e in a

22   co u rt r oo m.      W e 'r e i n a f e de r al c o ur t ro om .       W e a re

23   go i ng to b e v e ry fo rm a l.            A n y ti m e y ou ta lk , y o u' re

24   go i ng to a p pr o ac h t he po d iu m .             T h er e a re tw o r e as on s

25   fo r t h at .      Th a t i s be c au s e w e do th a t.          T ha t 's ho w w e
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 3 of 48 PageID# 2650
                                                                                3

 1   pr a ct i ce u n le s s w e ha v e s om e bo dy wh o n e ed s

 2   in t er p re ta t io n b e ca us e t h ey sp ea k a di f fe re n t

 3   la n gu a ge .

 4                    Y o u' r e a ls o g oi n g t o do th a t b ec au s e t ha t w ay

 5   th e m i cr op h on e c a n tr a ns m it wh at yo u s a y re a di l y t o my

 6   co u rt re po r te r w h o ca n o n ly he ar it fr o m th e

 7   mi c ro p ho ne .     I t i s mu c h h ar d er t o d o t h at f r om co un s el

 8   ta b le .    It al s o a ss ur e s t ha t p eo p le do n o t t al k o ve r

 9   ea c h o th er .      S o o ne p e rs o n t al ks at a ti m e.       N o t on l y

10   is th a t co u rt e ou s , it is al s o li t er a ll y i mp o ss i bl e t o

11   tr a ns c ri be tw o p e op le ta l ki n g at on c e.        S o w e w il l n ot

12   do th a t.

13                    I f y o u h av e s om e th i ng t h at yo u w an t t o

14   in t er j ec t, th e p r op er th i ng to d o i s t o j us t s t an d

15   wh e re yo u a re , a n d ei t he r I wi ll re c og n iz e y ou or I

16   wi l l n ot re co g ni z e yo u , b ut yo u d o n ot s t ar t t a lk in g

17   wh i le so me o ne el s e is at th e p od i um .          So th a t i s wh e re

18   we wi l l be g in .

19                    N o w, th e o th e r r ea s on w e 'r e d oi n g t hi s i s

20   th a t w e ha v e a c o ur t r ep o rt e r he r e, an d t ha t 's go in g

21   to cr e at e o ur of f ic ia l r e co r d.        I u n de r st an d t h at t h e

22   na t ur e o f t hi s c a se i n vo l ve s c om m un i ca t io ns th a t ar e

23   pu r po r te dl y g o in g o ve r t h e I nt er n et ab ou t w h at fo lk s

24   ha v e s ai d a nd wh a t fo l ks ha v e no t s a id .         We ar e o nl y

25   ha v in g o ne re c or d i n t hi s c a se , a nd it is t h e r ec o rd
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 4 of 48 PageID# 2651
                                                                              4

 1   th a t M s. D a ff r on is c r ea t in g f or us .

 2                N o w, pa r t of wh a t w e' re do i ng he re is we 'r e

 3   go i ng to b e e s ta b li sh i ng di s co ve r y r ul e s an d a tr ia l

 4   da t e.   N ow , a s f a r as di s co v er y r ul e s, I am we l l aw a re

 5   th a t t he p a rt i es ha ve ha d d i ff ic u lt y c o mm un i ca t in g

 6   wi t h e ac h o th e r i n a p ro d uc t iv e m an n er .     An d s o t he

 7   fi r st th in g I wa n t fo r y o u a ll t o u n de r st an d i s t h at

 8   th e o n ly w a y t ha t d is c ov e ry wi ll go fo r wa rd wh e re

 9   an y bo d y re c or d s w ha t s om e bo d y el s e h as d o ne is th ro u gh

10   ei t he r a d e po s it i on w i th a c ou rt re p or t er o r t h ro ug h a

11   tr i al ac ti o n.

12                S o w h at I' m s ay i ng is t o t h e e xt en t t h er e h as

13   be e n i nt er a ct i on wi th ea c h o th er wh e re cl ea r ly

14   em o ti o ns h a ve ru n s tr o ng , I wa nt ev e ry b od y h er e t o

15   te l l m e wh e th e r o r no t t h ey co ns e nt to be in g r e co rd e d

16   by an y o th e r p ar t y or an y o t he r r ep r es e nt at i ve of a

17   pa r ty du ri n g t he co ur s e o f t hi s c as e .        Yo u c an st an d

18   up an d s ay it , b e ca us e w h at th at wi l l me a n i s i f th a t

19   be g in s , it is au t om at i ca l ly in ad m is s ib l e.

20                S o I ' m g oi ng to ha v e yo u s p ea k f ir s t,

21   pl a in t if f.   M r . B is s, yo u c a n ap p ro a ch th e p od i um .

22                M R . B IS S :    M a y I a p pr oa c h t he p o di u m?

23                T H E C OU R T:    Y es .

24                M R . B IS S :    J u dg e , j us t t o c la r if y, wh e n yo u

25   sa y r e co rd e d b y a no th e r p ar t y, d o y o u m ea n i f I
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 5 of 48 PageID# 2652
                                                                                     5

 1   te l ep h on e M r. Go o dm an , d o I co ns e nt to h i m r ec o rd in g

 2   th a t c on v er sa t io n ?

 3                    T H E C OU R T:      C or r ec t .

 4                    M R . B IS S :      J u dg e , I d o n ot co n se nt to th at .

 5   I h av e t wo co n ce r ns , i f I m a y.

 6                    T H E C OU R T:      I f y ou do n' t c o ns e nt t o i t , yo u

 7   do n 't co ns e nt to it .              Th a t' s a ll I' m a s ki ng .     T ha t

 8   in c lu d es f o r y ou r c li e nt ; c o rr ec t ?

 9                    M R . B IS S :      I t 's tr u e, J u dg e .   We p r ef e r to

10   ha v e i t li m it e d s ol el y t o a de po s it i on or t o i n c ou r t

11   te s ti m on y.

12                    T H E C OU R T:      W hi c h i s no r ma l ly ho w a c o ur t

13   op e ra t es .

14                    M R . B IS S :      Y e s.

15                    T H E C OU R T:      A ll ri g ht , M r. Co nr o d.

16                    M R . C ON R OD :      Ma y i t p le a se th e C ou r t.      J oh a n

17   Co n ro d f or Ms . N e gr on .

18                    W e d o n o t co n se n t t o re c or d in g o th e r t ha n

19   th r ou g h th e d e po s it io n o r t r ia l p ro c es s .         T h an k y ou .

20                    T H E C OU R T:      S o t ha t i nc l ud e s co u ns e l a nd t h at

21   in c lu d es y o ur cl i en t; co r re c t?

22                    M R . C ON R OD :      It do e s.     T ha n k yo u , Y ou r H on o r.

23                    T H E C OU R T:      A nd it ' s au d io or v i su a l;

24   co r re c t?

25                    M R . C ON R OD :      Co r re c t.
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 6 of 48 PageID# 2653
                                                                                6

 1                T H E C OU R T:      A ll ri g ht .   Ha v e a s ea t , p le a se .

 2                M r . G oo d ma n.

 3                M R . G OO D MA N:     G o od da y, Yo u r Ho n or .

 4                I su p po s e I d on ' t c on se n t t o be i ng re c or de d ,

 5   bu t t o t he ex t en t t ha t r e co r di ng s e x is t , I' m a bi t

 6   co n fu s ed a s t o w h at t h e i mp l ic at i on s o f w ha t y o u' re

 7   as k in g a re .

 8                T H E C OU R T:      S o, we ' re g o in g t o a dd r es s a b ou t

 9   an y th i ng t h at is al re a dy ei t he r o n t he In te r ne t o r i n

10   th e v i de o.     T h at ' s se p ar a te .   Wh a t I 'm sa yi n g n ow i s

11   du r in g t he co u rs e o f t hi s l i ti ga t io n , ar e y o u

12   ob j ec t in g t o e it h er M r . B is s , or hi s c li e nt , o r a n

13   ag e nt , M r. Co n ro d , or hi s c l ie nt , o r a n a ge n t

14   re c or d in g y ou ei t he r a ud i o o r vi s ua l ly at a l l?         U nl e ss

15   it ' s i n a d ep o si t io n o r i t' s i n c ou r t li k e w e' r e

16   re c or d in g t hi s r i gh t n ow .

17                M R . G OO D MA N:     I ap o lo gi z e f or eq ui v oc a ti ng ,

18   bu t I do n' t w a nt to r e li n qu i sh a n y r ig h ts , a nd si nc e

19   th e o p po s it io n h a s ob j ec t ed , I t e nd to th in k I sh o ul d

20   ob j ec t a s w el l , b ut I do n 't sa y a ny t hi ng th a t i s

21   un t ru e , an d I do n 't h a ve an y f ea r o f a ny t hi n g t ha t

22   I' v e s ai d b ei n g r ec or d ed an d p la y ed ba c k fo r t h e

23   Co u rt .

24                T H E C OU R T:      I m e an , y ou ca n n ot ob j ec t .        T h is

25   is re a ll y m ea n t t o pr o te c t e ve ry b od y .
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 7 of 48 PageID# 2654
                                                                                 7

 1                  M R . G OO D MA N:     I f t h ey o b je c t, th en I w il l

 2   ob j ec t f or th e r e as on th a t t he y h av e , an d I wi l l

 3   co n se n t to ha v e a ll f u tu r e c om mu n ic a ti o ns g o t h ro ug h

 4   th e o f fi ci a l c ha n ne ls th a t t he C o ur t r e qu es t s.

 5                  T H E C OU R T:      W ha t I ' m tr y in g t o d o, an d j us t

 6   so yo u u nd e rs t an d , I r eg i st e r wh a t y ou ' re s a yi n g as an

 7   ob j ec t io n.

 8                  M R . G OO D MA N:     I ob j ec t.

 9                  T H E C OU R T:      T he r e a re s t at e l aw s t h at al lo w

10   on e p a rt y t o r ec o rd a n ot h er pa rt y , a nd if t h at on e

11   pa r ty kn ow s i t a n d ev e n i f t he o t he r p ar t y d oe s n' t

12   kn o w i t, i t i s n o t il l eg a l.         T he r e' s n o p ro b le m w it h

13   do i ng it .      I r ea l ly h a ve n 't lo ok e d a t th e l a ws

14   wh e re v er a n yb o dy li ve s , b ut I th i nk it w o ul d c r ea te a

15   co n fu s in g r ec o rd if s o me b od y w er e t o d o t ha t d u ri ng

16   th e c o ur se of th i s li t ig a ti o n.

17                  S o i f M r . Bi s s o r M r. S t ee l e we r e t o c al l y ou

18   an d b e r ec o rd i ng it w i th o ut te ll i ng yo u , th a t m ay b e

19   le g al .   It wo u ld be e x tr e me l y me s sy , I t h in k , f or

20   pu r po s es o f t h is li ti g at i on , a nd I t hi nk we ha v e

21   pl e nt y o f i nf o rm a ti on ab o ut wh at th e o t he r s id e s ar e

22   do i ng or n o t d oi n g wi t ho u t t ha t.

23                  T h e s am e w ou l d b e t ru e f or yo u.        Y o u c ou ld

24   no t c a ll M r . C on r od .        Yo u 'r e n ot al l ow e d re a ll y t o

25   ca l l t he i r cl i en t s, n e ce s sa r il y.      Y o u s ho ul d t h in k
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 8 of 48 PageID# 2655
                                                                                    8

 1   ab o ut th at .      B ut yo u c an ' t r ec or d a n yb o dy e v en if yo u

 2   sa y " I w a nt t o r e co rd it .            I 'm o k ay wi t h re c or d in g

 3   it . "   So m e pl a ce s r eq u ir e b o th p a rt i es t o c o ns e nt .

 4                W h at I' m s ay i ng he r e is :            I a m a sk i ng wh e th er

 5   yo u a l l ju s t w an t t o g o o n t he o f fi c ia l r ec o rd th at

 6   we ' re cr ea t in g f o r th i s c ou r t, w h ic h , ho n es t ly , I ' m

 7   no t t r yi ng to tr i ck a n yb o dy .            I t hi n k it ' s i n

 8   ab s ol u te ly ev e ry b od y' s b e st in te r es t .         It 's in yo ur s .

 9   It ' s i n Mr . S t ee l e' s.       I t 's in M s . N eg r on 's .        I t' s i n

10   ev e ry b od y' s b e st in te r es t .        Th at ' s w hy I' m a sk i ng .

11                M R . G OO D MA N:      I ag r ee t o c o nd uc t m y se l f in

12   ac c or d an ce wi t h y ou r a dv i ce .

13                T H E C OU R T:      I 'm no t g iv i ng yo u l eg a l a dv i ce .

14   I c an ' t gi v e l eg a l ad v ic e .

15                M R . G OO D MA N:      S o rr y .     Y o ur pr e fe re n ce .   I

16   ap o lo g iz e.     R e al l y, I wo u ld li ke to ap o lo gi z e f or

17   my -- so rr y .       Le t m e s tr i ke th at .          I w il l o b je c t an d

18   ag r ee to c o nd u ct th is on th e o ff i ci a l r ec or d i f i t

19   pl e as e s th e C o ur t .

20                T H E C OU R T:      R ig h t.       W el l , y ou ca n d o w ha te v er

21   yo u w a nt t o d o .     I' ll lo d ge it a s a n o bj e ct i on no w.

22   Yo u c a n do re s ea r ch l a te r o n a nd ch a ng e i t a ny ti me

23   yo u w a nt t o .     Yo u j us t h a ve to d o i t o n t he re c or d

24   be f or e y ou ch a ng e y ou r p o si t io n.           A l l r ig ht ?

25                M R . G OO D MA N:      Y e s.       M y i nt e nt i on i s t o
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 9 of 48 PageID# 2656
                                                                                9

 1   co o pe r at e w it h t h e Co u rt .

 2                 T H E C OU R T:    A ll ri g ht .   Ok a y.

 3                 A l l r ig h t.    S o, Mr . B is s , I d i re ct e d y ou i n

 4   my la s t ru l in g t o a dd r es s h o w yo u a n ti c ip at e d t ha t w e

 5   wo u ld go f o rw a rd as f a r a s d is co v er y , be c au s e c le ar l y

 6   it ha s n ot be e n t re me n do u sl y s uc c es s fu l t o d at e , an d

 7   I' d l i ke t o h e ar yo ur th o ug h ts o n t h at , p le a se .

 8                 M R . B IS S :    Y e s, Yo u r Ho n or .

 9                 J u dg e , w he n I r e ce i ve d f ro m C M/ E CF yo u r

10   or d er , I se nt ou t a n e ma i l t he s a me da y t o a ll co un s el

11   in th e c as e o u tl i ni ng a w ha t I 'l l c a ll a th r ee - st ep

12   pl a n, if y o u w il l , fo r i m pr o vi ng th e q u al it y o f

13   co m mu n ic at i on s i n t hi s c a se in o r de r t o a dd r es s t h e

14   ve r y i ss ue s t h at Yo ur Ho n or hi gh l ig h te d .

15                 S o , n um b er o n e, it is t h e p le d ge o f t h e

16   pl a in t if fs an d p l ai nt i ff s ' c ou ns e l t ha t t he y w i ll

17   av o id th e v it r io l t ha t Y o ur Ho no r o b se r ve d i n y ou r

18   or d er , a nd , q u it e f ra n kl y , i n tw o o f t h e pl e ad i ng s

19   th a t I d id fi l e, I wi l l - - I w il l a c kn o wl ed g e t ha t

20   so m e o f t he l a ng u ag e w as un n ec es s ar y .      It c e rt a in ly

21   wa s n' t m y i nt e nt i on t o c a us e M r. Go o dm a n an y

22   he a rt a ch e, bu t o b vi ou s ly it di d.

23                 S o o u r n um be r o n e p oi nt is th a t pl a in t if fs

24   an d m y se l f pl e dg e t ha t n o m o re l a ng u ag e t ha t m i gh t b e

25   pr o vo c at iv e .   We ' re g o in g t o s ti c k t o l eg al is s ue s.
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 10 of 48 PageID# 2657
                                                                               10

 1   We ' re go i ng t o s t ic k t o f ac t s in th e c as e .          If we h a ve

 2   an is s ue t h at we th in k c a nn o t be re s ol v ed b y t h e

 3   pa r ti e s th r ou g h c om mu n ic a ti o n, w e 'r e g oi n g t o b ri ng

 4   th a t t o Yo u r H on o r' s a tt e nt i on i n t h e f or m o f a m ot i on

 5   wi t h a n ap p ro p ri a te m e mo r an d um .     We ' re go in g t o d o s o

 6   ci v il l y, a n d w e' r e go i ng to do s o w i th ad eq u at e l e ga l

 7   su p po r t.     T ha t 's nu mb e r o ne .

 8                   N u mb e r t wo , I r e ve r se d m y d ec i si on to

 9   el i mi n at e t el e ph o ne c o mm u ni c at io n s w it h M r. Go o dm an ,

10   an d I pl ed g e t o r ev er s e t ha t i n i ts en ti r et y .

11                   T h er e a r e a c ou p le of a r ea s i n t he ca s e wh e re

12   th e p a rt ie s n e ed to c o mm u ni c at e, an d o n e of th o se i s

13   to re s ol ve an y d i sp ut e s o ve r d is c ov e ry , a nd so

14   te l ep h on e c om m un i ca ti o ns ne e d to oc c ur .

15                   I ha v e a ga in , i n l i gh t o f Y ou r H on o r' s

16   ru l in g , an d , I t h in k, co m mo n s en s e, I wi l l c om m un ic a te

17   wi t h M r. G o od m an vi a t el e ph o ne .       I h av e c on c er n s ab o ut

18   th a t.   I t h in k Y o ur H o no r 's ad dr e ss e d on e o f t h os e

19   co n ce r ns a l re a dy wi th th e d e ci si o n n ot to h a ve

20   re c or d in gs .

21                   O n e o f t he t h in g s t ha t I w a s c on ce r ne d a bo u t

22   wa s t h at t h es e t e le ph o ne co m mu ni c at i on s w ou l d b e

23   li v es t re am e d o n t he I n te r ne t .      A n d I s po k e w it h M r.

24   Co n ro d a bo u t t ha t , an d i t j u st - - i t 's ve ry un s et tl i ng

25   to me .        Wh e n I s p ea k w it h s o me bo d y a nd tr y t o r es ol v e
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 11 of 48 PageID# 2658
                                                                                 11

 1   so m et h in g, I w an t t o h av e a la rg e s e ns e o f t ru s t.               I

 2   wa n t t o sa y w h at I ne e d t o s ay t o g e t it do n e.               I

 3   do n 't wa nt to ha v e Yo u Tu b e v id eo s b e in g m ad e .            It 's

 4   ju s t n ev er -- in 30 y e ar s , i t' s n ev e r ha p pe n ed .               It ' s

 5   a c on c er n, bu t I th in k w e r e al ly ha v e re s ol v ed th a t.

 6                T h e t el e ph on e c o mm u ni ca t io n s re g ar d in g

 7   di s co v er y I t h in k a re ne c es s ar y t o r es ol v e d is p ut es ,

 8   bu t I wi ll ca l l t o th e C o ur t 's a t te n ti on , I do n 't w a nt

 9   to ge t i nt o a n y t el ep h on e c o mm un i ca t io n s wi t h M r.

10   Go o dm a n wh e re he th re a te n s c ri mi n al pr o se cu t io n o r h e

11   ac c us e s me of cr i me s a nd th i ng s l ik e t ha t , J ud g e.

12   Th i s i s ex t re m el y u np r od u ct i ve a n d n ot he lp f ul .

13                S o I wi l l te l l t he Co ur t i n v i ew o f t h e ne w

14   po l ic y , Mr . G o od m an a n d I d i d ha v e a c o nv er s at i on - -

15                T H E C OU R T:     I 'l l a c kn ow l ed g e y ou i n a li tt l e

16   bi t , M r. Go od m an .       Th a nk yo u .

17                M R . B IS S :     M r . G oo d ma n a nd I d id h a ve a

18   co n ve r sa ti o n o n M on da y , M on d ay a f te r no on , a f te r

19   on e o ' cl oc k .   An d w e w en t t h ro ug h t h e o ng oi n g d is pu t es

20   re g ar d in g, am o ng ot he r t h in g s, t h e R ul e 2 6( a )( 1 )

21   do c um e nt s t ha t h a ve n' t b e en pr od u ce d , an d t h en th e

22   pl a in t if fs ar e - - t he pl a in t if fs ha v e so m e c on c er ns

23   ab o ut Mr . G oo d ma n 's r e sp o ns e s to th e r e qu es t f o r

24   pr o du c ti on of do c um en t s.

25                W e h a d a c on v er s at i on a b ou t t ha t .     We ,
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 12 of 48 PageID# 2659
                                                                                 12

 1   un f or t un at e ly , w e re n' t a b le to r e so l ve a n yt h in g .         And

 2   so -- bu t I w i ll co nt i nu e t o c om m un i ca te vi a t e le ph o ne

 3   un t il it b e co m es fu ti l e.        A t s om e p o in t i t b ec o me s

 4   fu t il e .

 5                    N u mb e r t hr ee , J u dg e , is I c on ti n ue to be a

 6   pr o po n en t o f e ma i l an d , t o a l es s er ex te n t, te x t

 7   me s sa g e co m mu n ic a ti on .    T he re as o n b ei ng is th a t

 8   th e re ' s no mi s un d er st a nd i ng wi th an em a il .        Yo u c an

 9   se t f o rt h y ou r p o si ti o n, yo u r vi e ws , o n j us t a b ou t

10   an y th i ng .     Yo u c a n do it ei t he r i n a l en g th y e m ai l o r

11   yo u c a n do it su c ci nc t ly .        S o I w il l c on t in u e t o

12   co m mu n ic at e w i th Mr . G oo d ma n a t h is

13   tr u th @ cr ow d so u rc e th et r ut h .o r g em a il ad d re ss on l y.

14                    M r . G oo d ma n h as in d ic at e d t ha t h e h as an ot h er

15   em a il ad dr e ss .      I 'v e b ee n u s in g b ot h , bu t h e 's go t

16   an o th e r em a il ad d re ss , P r ot o nM ai l , t ha t h e d oe s n' t u se

17   or he do es n 't kn o w th e p a ss w or d t o.          S o I 'm no t g oi n g

18   to us e t ha t P r ot o nM ai l a c co u nt a n ym o re .      An d ,

19   ac t ua l ly , I s t op p ed d o in g t h at m a yb e a f e w w ee k s ag o .

20                    S o a l l e ma il co m mu n ic at i on wi ll go to th e o ne

21   th a t h e a ck no w le d ge s i s a ct i ve a n d h e u se s.          A n d,

22   ag a in , I d o t h in k t ha t t h ir d f or m o f c om m un i ca t io n

23   sh o ul d h el p t h e p ar ti e s a vo i d em o ti o n.     I t h in k i t' s

24   go o d b ec au s e i t a vo id s e m ot i on e x ce p t wh e n y ou le av e

25   th e a l l ca p s o n, wh ic h s o rt of n e ve r r ea l ly ha p pe ns ,
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 13 of 48 PageID# 2660
                                                                                13

 1   bu t e m ai l i s a s o me wh a t e mo t io nl e ss te ch n ol o gy .

 2                    A n d t he n , Ju d ge , t h e fo u rt h p o in t t ha t I

 3   wo u ld ra is e i s i f t he s e p ar t ie s - - i f t he p a rt i es a r e

 4   un a bl e t o r es o lv e t he i r d if f er en c es , c ou r ts ar e

 5   pe r fe c tl y w el l e q ui pp e d - - m ag is t ra t e j ud ge s a r e

 6   pe r fe c tl y w el l e q ui pp e d t o r ef er e e i f t he re ' s a ny

 7   di s pu t e th a t c an ' t be re s ol v ed .

 8                    M y e x pe r ie nc e i s t h er e i s r ea l ly v i rt u al ly no

 9   di s pu t e th a t c an ' t be re s ol v ed .      An d s o I t h in k t ha t

10   ap p li e s ce r ta i nl y t o t he di s co ve r y c on t ex t i n t hi s

11   ca s e.       T he r e a re ca se s , l eg a l ca s es , t ha t c a n' t b e

12   re s ol v ed .     My ex p er ie n ce in th e E as t er n D is t ri c t is

13   ju s t a bo ut ev e ry ca se ge t s r es ol v ed .         Ve r y f ew tr i al s.

14   In fa c t, I th i nk th e l as t t r ia l I h a d w as w i th Ju dg e

15   No v ak as a ma g is t ra te ju d ge .

16                    S o t h at , J ud g e, is my p l ed g e t o th e C o ur t i n

17   re s po n se t o y o ur or de r , m y p le dg e t o M r. Go o dm a n, a n d

18   of co u rs e I w i ll sa y t hi s :         I' ve ha d n ot h in g b u t go o d

19   lu c k w it h M s. Ne g ro n' s c o un s el i n t e rm s o f

20   co m mu n ic at i ng , i n t er m s o f r es ol v in g i ss u es th a t co m e

21   up , d i sc u ss in g i s su es .     I h a ve n o t s po k en w i th Mr .

22   Co n ro d .      M y m a in co nt a ct ha s b ee n w i th Mr . W il l s,

23   Be n ja m in W i ll s , b ut e i th e r c ou ns e l.     I t d oe s n' t

24   ma t te r .      I co p y a ll t h re e o f t he co u ns el on al l t he

25   em a il s .
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 14 of 48 PageID# 2661
                                                                            14

 1                J u dg e , i f th e C o ur t h as an y q ue s ti o ns , I ' ll

 2   be ha p py t o a n sw e r th e m.

 3                T H E C OU R T:     N o, th a t' s f in e .   I ' ll he a r fr o m

 4   Mr . C o nr o d an d t h en f r om yo u , Mr . G o od ma n .

 5                M R . C ON R OD :     Yo u r H on or , I re al l y d on ' t ha v e

 6   ve r y m uc h t o a dd ot he r t h an , y ou kn o w, we - - t o t he

 7   ex t en t I d o n' t - - f ra n kl y , I d on ' t e ve n t hi n k t he re

 8   ha v e b ee n a ny is s ue s t ha t i n vo lv e d u s d ir ec t ly , y o u

 9   kn o w.   A nd th a t' s n ot to sa y t he r e w on ' t be .         I 'm s u re

10   we ' ll ob j ec t t o s om et h in g e v en tu a ll y .    Bu t a t t hi s

11   po i nt we h a ve n 't be en in v ol v ed i n t h es e i ss u es an d

12   ce r ta i nl y h ee d t h e Co u rt ' s d ir ec t io n o n t hi s a n d re a d

13   ve r y c ar ef u ll y y o ur o p in i on th e o th e r d ay a b ou t h ow to

14   co n du c t -- ho w e v er yb o dy sh o ul d c on d uc t t he m se l ve s i n

15   th i s c as e, an d w e 'r e g oi n g t o -- ha v e b ee n t ry i ng t o

16   do th a t an d a r e g oi ng to co n ti nu e t o t r y to do th at .

17                A n d a s M r. B i ss po i nt ed ou t , my co l le a gu e

18   Mr . W i ll s h as be e n ca r ry i ng th e h ea v ie s t bu r de n o n

19   th a t a nd d o es a v er y g oo d j o b, b u t w e' re do i ng

20   ev e ry t hi ng we ca n t o g et th i s ca s e t hr o ug h t o w he re --

21   a p os t ur e t ha t i t c an be de c id ed an d r ep r es e nt ou r

22   cl i en t s as ef f ec t iv el y a s - - o r o ur cl ie n t - - a s

23   ef f ec t iv el y a s w e c an , Y o ur Ho no r .

24                A n d s o I d on ' t h av e a ny t hi n g to ad d o t he r

25   th a n t ha t.   T h an k y ou .
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 15 of 48 PageID# 2662
                                                                               15

 1                  T H E C OU R T:      A ll ri g ht .

 2                  S o , M r. Go od m an , n o w yo u c a n s pe ak .

 3                  M R . G OO D MA N:     T h an k y ou , Y o ur H o no r .

 4                  I wa s n o t go i ng to br in g t h is up t o da y , bu t

 5   to an s we r a p o in t t ha t M r . B is s b ro u gh t u p w it h r eg a rd

 6   to th i s Pr o to n Ma i l ad d re s s, I ha v e n ev e r in d ic a te d t o

 7   hi m t h at t h at wa s a n a ct i ve em ai l a d dr es s f o r m e.

 8   Th a t i s an ad d re s s th a t h e e xt ra c te d f ro m a 20 1 7

 9   co m mu n ic at i on wi t h a t hi r d p ar ty , t h e El u si v e Q ue e n

10   Tu t , S us an Lu t zk e .       I ne v er in di c at e d th a t t ha t w as an

11   ac t iv e a dd r es s .

12                  P r ot o nM a il , j us t t o f am i li a ri z e th e C o ur t, is

13   an en c ry pt e d e ma i l se r vi c e.        A nd th e i s su e t ha t I h a ve

14   wi t h i t is wh e n y ou l o se th e p as s wo r d or fo r ge t t he

15   pa s sw o rd , y ou ar e n ot ab l e t o re t ri e ve em ai l f r om i t .

16   Th e o n ly w a y t o p ro ce e d i s t o cr e at e a ne w p as s wo rd

17   wh i ch de le t es al l e ma i ls th e re t o p r es e rv e t he

18   se c ur i ty o f t h e a cc ou n t.

19                  S o a t s o me p o in t i n 2 01 7 o r ' 18 I a ba n do ne d

20   us e o f t ha t .     I d o no t u s e t ha t P ro t on em ai l a c co un t .

21   I h av e n ev e r e ma i le d M r. Bi s s fr o m t ha t a cc o un t .          I

22   ha v e n ev e r re s po n de d t o a n e ma il fr o m h im o n t h at

23   ac c ou n t.    I h a ve ne ve r s e en an e m ai l f r om h i m o n th a t

24   ac c ou n t.

25                  A n d, cu r io us l y, as I lo o k t hr o ug h a ll of my
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 16 of 48 PageID# 2663
                                                                             16

 1   em a il s w it h M r . B is s, he ' s c om mu n ic a te d w it h m e b ot h

 2   on tr u th @c r ow d so u rc et h et r ut h .o rg , m y c u rr en t e m ai l

 3   ad d re s s fr o m m y c ur re n t b us i ne ss , w h ic h I a m t h e on l y

 4   em p lo y ee o f .    I a m th e o n ly pe rs o n w ho re ad s t h at

 5   em a il .   I' m t h e o nl y p er s on wh o s en d s f ro m t ha t e ma i l.

 6   An d t h at i s m y e m ai l a dd r es s o f r ec o rd wi th re s pe ct to

 7   th i s l eg al ac t io n .    A n d I w a s ve r y d is t ur be d t o l ea r n

 8   on Ma y 2 nd wh e n I s en t M r . B is s a c o mm u ni ca t io n

 9   th r ou g h th e n o rm a l ch a nn e ls th at we ha ve us e d,

10   pr i ma r il y b ec a us e h e' s r e fu s ed t o s p ea k w it h m e o n t he

11   ph o ne , t ha t I ha d s ai d t o h i m "I ha v en 't he a rd

12   an y th i ng f r om yo u i n a w e ek .      So I p re su m e t hi s

13   co n fe r en ce is no t c on f ir m ed . "

14                T h e m es s ag e I h a d s en t t o M r. B i ss sa i d, " I

15   wi l l b e a va il a bl e a ft e r M ay 1 s t . "    T he co nf i rm a ti on

16   th a t h e se n t i nt o a n e ma i l h ol e, to an em ai l a d dr es s

17   th a t I d on ' t g et , s ai d , " Ok a y, J a so n .     W e 'r e c o nf ir m ed

18   fo r M a y 3r d ."

19                N o w, I d on 't wa n t t o sp e cu l at e , bu t i n t he

20   ab s en c e of a r es p on se fr o m m e, I ca n 't e x pl a in wh y M r.

21   Bi s s d id n o t s en d a no t he r e m ai l t o c on f ir m o r c al l m e

22   to co n fi rm .      I t i s my sp e cu l at io n t h at Mr . B is s

23   in t en d ed f o r m e t o mi s s t ha t m ee t in g , an d I be l ie ve

24   th a t M r. B i ss ha s g on e o u t o f hi s w a y t o ma k e i t

25   di f fi c ul t f or he an d I t o r e so lv e d i sp ut e s b ef o re w e
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 17 of 48 PageID# 2664
                                                                                    17

 1   ca m e h er e a nd ut i li ze d t h e t im e a nd re so u rc e s o f th i s

 2   Co u rt .

 3                   T H E C OU R T:      O ka y .    So , M r. Go o dm an , I ' m go i ng

 4   to in t er ru p t y ou fo r a c o up l e of re a so ns .              O ne is M r .

 5   Bi s s s ai d h e' s n o t go i ng to us e t ha t e m ai l a dd r es s

 6   an y mo r e.     S o i t' s c er t ai n ly no t a n i ss u e go i ng

 7   fo r wa r d.

 8                   I t i s a ba d i de a t o s pe c ul a te .         So I' m j us t

 9   go i ng to t e ll yo u t ha t g e ne r al ly .            U lt im a te l y, fa ct s ,

10   wh a t h as h a pp e ne d , is wh a t I d et e rm i ne .           So wh a t is

11   ve r y i nt er e st i ng is i n a co u rt , y ou kn ow , s a y, in a

12   cr i mi n al c a se , s o me bo d y c om e s in an d w i th a l l t he i r

13   he a rt th ey be l ie v e th a t t he y h av e n o t r un a re d l ig h t,

14   an d w i th a l l h ea r t an d g o od fa it h o n t h e ot h er si de an

15   of f ic e r be l ie v es th ey ha v e r un a re d l i gh t.              Two

16   pe o pl e t es t if y .     On e s ay s , y ou k n ow wh a t?         I t w as

17   gr e en .      T he o t he r s ay s , N op e , it wa s r ed .

18                   A n d e ve r yb od y k n ow s i t i s i ll eg a l t o r un a

19   re d l i gh t.      A n d s o wh a t g et s d ec i de d b y t he ju d ge o r

20   th e j u ry i s w h et h er i t w a s g re en or re d .             I t 's a fa c t.

21                   S o I wi l l he a r t he ca se , d e te r mi ne th e f a ct s,

22   an d t h e la w .      An d s o u su a ll y s om e bo d y lo s es .       L ik e

23   ma y be 10 0 p er c en t o f t he ti m e so m eb o dy lo se s i n c ou r t.

24   Ri g ht ?

25                   M R . G OO D MA N:      Y e s.
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 18 of 48 PageID# 2665
                                                                              18

 1                 T H E C OU R T:    S o w ha t I a m t r yi n g to do is h a ve

 2   yo u a l l ad h er e t o t he pr o ce s s, t h e p ro c es s, be c au se

 3   th a t' s w ha t m a ke s i t f ai r .     Du e p ro c es s .   T h e F ed e ra l

 4   Ru l es of C i vi l P r oc ed u re , t h e lo c al ru l es , t he ru le s

 5   of ev i de nc e .       Th o se a r e t he ru le s o f t h e ro a d.     T he y

 6   cr e at e a nd th e y m ai nt a in du e p ro c es s .      It i s e x tr e me ly

 7   im p or t an t.

 8                 B u t a s f ar a s w h at Mr . B is s i nt e nd e d o r wh a t

 9   yo u i n te nd e d o r e ve n s om e ti m es w h at yo u s ai d , h e co u ld

10   sa y h e s ai d s o me t hi ng , a n d I c ou l d f in d o th e rw i se , a nd

11   th a t' s a f a ct of th e c as e .        Th at ' s w hy yo u h av e a n

12   ap p ea l .

13                 Y o u c ou l d sa y y o u s ai d s om e th i ng , a nd I co u ld

14   sa y o t he rw i se .     T ha t' s a fa c t of th e c as e .      I h av e t o

15   su p po r t it .    E it h er t h e a pp e ll at e c o ur t s ay s I wa s

16   ap p ro p ri at e , w ha t I d i d, or th ey re v er s e me .

17                 S o I re a ll y w an t t o f oc u s o n ho w w e 'r e g oi n g

18   to go fo r wa rd in a fa i r a nd ef fi c ie n t m an ne r b e ca us e

19   we ar e n ot go i ng to h a ve 20 fi li n gs fo r e ve r yt h in g

20   th a t c om es in fr o nt o f t h e C ou rt .        T he r e ar e r u le s

21   ab o ut th at .

22                 A n d I c a n te l l y ou th er e a r e pr o ba b ly 50 0

23   th i ng s r ig h t n ow , a nd I' m r e al ly no t t r yi ng to

24   ex a gg e ra te , t h at th e t wo of yo u c ou l d ra i se th a t th e

25   ot h er di sa g re e s w it h a bo u t w ha t' s h a pp e ne d i n t he
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 19 of 48 PageID# 2666
                                                                                  19

 1   pa s t.     I t m ay be mo re .

 2                 S o w h at we a r e g oi n g to do is as su r e t ha t I

 3   ha v e a r ec o rd th a t al l ow s m e t o m ak e a n i nf o rm e d an d

 4   le g al l y pr o pe r d e ci si o n.

 5                 S o , f ir s t of al l , t he P r ot o n em a il , n o t

 6   ha p pe n in g a ny m or e .   W e a r e e st ab l is h in g t he ru l es

 7   ab o ut ho w y ou wi l l co m mu n ic a te w i th ea c h ot h er in a

 8   ma n ne r t ha t c r ea t es a re c or d t ha t I ca n r ev i ew an d

 9   ma k e a n in f or m ed an d i mp a rt i al d e ci s io n .

10                 S o , I d o n' t h av e a do g i n y ou r f ig h t.            A nd so

11   th a t' s w hy yo u 'r e i n f ro n t o f me .          T ha t' s w h at I

12   in t en d t o d o i n t he c a se .           B ut i t 's cl e ar t o m e , as

13   yo u c a n se e b a se d o n m y p re v io us ru l in g , my la s t

14   me m or a nd um an d o r de r, th a t I d on ' t t hi nk yo u g u ys a r e

15   ev e n l oo k in g a t t he r u le s , a nd t h at ca n 't h a pp e n.             If

16   yo u w e re l o ok i ng at t h em , y o u ne e d t o l oo k a t t he m

17   be t te r b ec a us e t h ey w e re co m pl et e ly di s re ga r de d .           All

18   ri g ht ?

19                 M R . G OO D MA N:     Y e s.     A nd I a pp re c ia t e

20   ev e ry t hi ng yo u 'r e s ay i ng , Y o ur H o no r .       I wo u ld li ke to

21   re i te r at e f or th e r ec o rd , I si nc e re l y a po lo g iz e f or my

22   fa i lu r e to ad h er e t o t he ru l es .           I a ss u re y o u t ha t I

23   ha v e l oo ke d a t t h em , a nd I k no w t ha t y o u kn o w t ha t I 'm

24   pr o s e a nd no t a la wy e r, an d t hi s i s n ot an ex c us e,

25   si m pl y a s t at e me n t.       I t' s f r eq ue n tl y d if f ic u lt fo r m e
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 20 of 48 PageID# 2667
                                                                                 20

 1   to kn o w wh a t t ho s e ru l es ar e t el l in g m e t o d o, an d I

 2   wi l l a bs o lu te l y m ak e a n e ve n g re a te r e ff o rt to do

 3   th a t.      I d o n o t m ea n t o m ak e y ou r c o ur t m y c ra s h

 4   co u rs e i n h ow to be a la w ye r .

 5                  I th i nk it w a s i mp o rt an t t o p u t th e se

 6   st a te m en ts in t o t he r e co r d.          I a p ol o gi ze fo r

 7   sp e cu l at in g .   I w il l l ea v e i t to Mr . B i ss i f i t

 8   be c om e s re l ev a nt fo r h im to ex pl a in wh y t ha t w a s th e

 9   on l y e ma il --

10                  T H E C OU R T:    T ha t 's no t e ve n a t i ss u e t od ay .

11   We ' re no t e ve n t a lk in g a b ou t t ha t .         Al l w e a re do i ng

12   is fi g ur in g o u t h ow w e 'r e g o in g t o t al k t o e ac h o t he r

13   so yo u c an do on - th e- r ec o rd di sc o ve r y.            W e' r e l oo ki n g

14   fo r wa r d.     W e' r e g oi ng fo r wa r d.

15                  N o w, le t m e t el l y o u th i s:         A s f ar as be in g

16   pr o s e , I h av e g i ve n y ou tr e me nd o us br ea d th as fa r a s

17   wh a t I 'v e a ll o we d y ou to fi l e in th i s co u rt an d s ay

18   an d d o .     T r em e nd o us b r ea d th .     Th e l a w r eq ui r es me t o

19   re a d p ro se f i li n gs l i be r al l y, b u t i t do e sn ' t a ll ow

20   yo u t o v io l at e t h e ru l es .

21                  A n d s o o ne o f t h e r ea so n s I 'm m a ki n g t hi s s o

22   cl e ar , a s I d i d w it h M r. Bi s s, i s t h is i s y o ur

23   wa r ni n g.     I h a ve to ld yo u .          I to o k a l ot of ti m e

24   te l li n g yo u w h at yo u d id wr o ng s o f a r.            R ig h t?   I w e nt

25   th r ou g h th e m o ti o ns .     I t ol d y ou wh y t h ey w e re wr on g .
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 21 of 48 PageID# 2668
                                                                             21

 1   I t ol d y ou ab o ut th e r ul e s t ha t w er e p o te nt i al l y

 2   vi o la t ed .     Th a t' s i t.

 3                    I f y o u d on 't un d er s ta nd it , h ir e a la w ye r.

 4   An d t h at 's al l I ca n t el l y o u.         Y ou do n 't h a ve a ri g ht

 5   to co u ns el in a c iv il ca s e, so y o u h av e t o h ir e a

 6   la w ye r .      A n d t he r e ar e p l en t y of la w ye rs th a t m ig ht be

 7   ab l e t o he l p y ou , b ut I d on ' t ha v e a ny in pu t i n to t h at

 8   as fa r a s t ha t 's co nc e rn e d b ec au s e y ou on ly ha v e a

 9   ri g ht to c o un s el in a cr i mi n al c a se .

10                    S o w h at I wa n t t o b e su r e t ha t y ou

11   un d er s ta nd , a n d I 'm s a yi n g t hi s t o M r. Bi ss , a n d I' m

12   sa y in g i t t o t he ex te n t i t' s n ec e ss a ry t o M r . C on r od ,

13   th e re ar e s an c ti o ns f o r f ai l in g t o f ol lo w t h e r ul es .

14   Al l r i gh t?

15                    S o u n de r R ul e 1 1 , i f yo u d o n ot fo l lo w t he

16   ru l es or t h e d ir e ct iv e o f t h e Co u rt , a nd th i s d oe sn ' t

17   ac t ua l ly p e rt a in to d i sc o ve r y, a n d y ou s i gn a

18   do c um e nt , y ou ca n p ay mo n ey to t h e C ou r t, a n d y ou c a n

19   pa y m o ne y f or fe e s to th e o t he r s id e .        S o t h at ' s on e

20   pl a ce wh e re y o u c an g e t s an c ti on e d.

21                    R u le 26 ( g) i t r e qu i re s t ha t - - s o t hi s i s

22   wh a t w e' re go i ng in to , a n d I 'm s a yi n g th i s t o a ll o f

23   yo u , y ou ha ve to si gn th e d i sc ov e ry , a nd wh e n y ou d o ,

24   th o ug h , wh e n y ou pr od u ce di s co ve r y a nd y o u s ig n i t,

25   yo u a r e sa y in g t h at y o u h av e m ad e a re a so na b le in qu i ry
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 22 of 48 PageID# 2669
                                                                                 22

 1   in t o w ha t y ou ar e t ur n in g o v er o r s a yi n g.           I t' s a

 2   re a so n ab le in q ui r y.

 3                S o i t c a n' t b e t he ca se th a t yo u d o n' t r ea l ly

 4   lo o k f or t h in g s.      I t c an ' t b e th e c a se th at yo u t hi n k

 5   th i s i s th e a n sw e r.       N ow yo u 'r e i n f ro n t of a C ou rt ,

 6   an d w h en y o u s ig n a d o cu m en t , it ha s l eg a l

 7   co n se q ue nc e s.     Y o u ha v e t o s ay , T hi s i s r ea l ly , r ea l ly

 8   al l I th in k I ca n f in d .          An d i f l at e r so m eb o dy po i nt s

 9   ou t o t he rw i se , t h er e c an be sa nc t io n s.        T he r e h as t o

10   be a s ub s ta nt i al ju st i fi c at i on f o r h av i ng m i ss e d

11   st u ff .   An d t h at ' s un d er 26 ( g) (3 ) .

12                S o , I 'm te ll i ng yo u t he ru l es .             Th e y a re al l

13   on th e I nt e rn e t.       M os t c o ur t s ha v e t he m a va i la b le o n

14   th e ir we b si te s .

15                M R . G OO D MA N:      ( I nd i ct in g .)

16                T H E C OU R T:      G oo d .   Th at ' s g re a t.

17                S o i f y o u ma k e a n i mp ro p er ce rt i fi c at i on ,

18   ei t he r t he si g ne r o r t he pa r ty , w hi c h b as ic a ll y y ou

19   wo u ld be b o th be c au se yo u 'r e p ro se , c an in c ur

20   re a so n ab le ex p en s es o r f e es or b o th .

21                S o r e ga r di ng in t er r og at o ri e s, y o u h av e t o

22   si g n u nd er Ru l e 3 3( b) ( 3) , F e de ra l R u le of C i vi l

23   Pr o ce d ur e 3 3( b )( 3 ), a n d y ou ha ve to pr o vi de do c um e nt s

24   un d er Ru le 34 ( 2) ( B) a n d ( C) .         So th e y g o in or d er .

25   De p os i ti on s , i nt e rr og a to r ie s , an d p r od uc t io n o f
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 23 of 48 PageID# 2670
                                                                             23

 1   do c um e nt s.

 2                 N o w, if yo u d on ' t d o it ri g ht , a nd by th a t

 3   th a t m ea ns le g al l y co r re c tl y , wh i ch yo u a re ob l ig at e d

 4   to le a rn e n ou g h t o un d er s ta n d, u n de r R ul e 3 7 , e it h er

 5   if yo u f ai l t o d i sc lo s e w ha t y ou ' re re q ui re d t o , un d er

 6   26 ( a) , w hi c h I t h in k y ou al l h av e h a d d is cu s si o ns

 7   ab o ut or 2 6 (e ) , o r if yo u f a il t o s u pp le m en t , a nd s o

 8   th a t m ea ns as so o n as yo u k n ow s o me t hi ng -- yo u 'v e

 9   fo u nd so me t hi n g e ls e o r y ou kn ow so m et h in g e ls e , yo u

10   ha v e t o t el l t he ot he r s i de .      Ba s ic a ll y , as qu i ck ly as

11   yo u c a n.       A nd if yo u d on ' t d o th a t, if y o u d on ' t

12   su p pl e me nt or yo u d on ' t a ns w er , t he r e ar e p r et t y

13   se r io u s sa n ct i on s f or th a t t ha t d on ' t j us t g o t o

14   mo n ey .

15                 S o i t c o ul d b e t he ca se th a t yo u 'r e n o t

16   al l ow e d to us e t h e in f or m at i on y o u c om e u p w it h a t

17   tr i al or a t a he a ri ng .        E ve n i f i t' s t ru e , i t d oe sn ' t

18   go in , b ec a us e i t 's n o t f ai r .      Y o u d on 't le t t h e ot h er

19   si d e k no w.      A n d I m ak e t h e d et er m in a ti o n of wh a t th e

20   sa n ct i on s a re .

21                 M o st of th es e h a ve so me ki n d of ex c ep t io n

22   li k e u nl e ss i t 's su bs t an t ia l ly j u st i fi ed .   S om e on e

23   wo u ld ha ve to sa y w hy yo u c o ul dn ' t p os s ib ly ha v e kn o wn

24   ea r li e r or wh y y o u fo r go t t o t ur n i t o v er .

25                 Y o u c ou l d al s o h av e t o p ay , a nd th i s i s al l
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 24 of 48 PageID# 2671
                                                                                 24

 1   un d er Ru le 37 , p a y fe e s a nd ex pe n se s .          It c a n b e t he

 2   ca s e i f it ' s a j u ry t r ia l t h at t h e j ur y c ou l d b e to l d

 3   th a t y ou f a il e d t o di s cl o se it , a nd th e y ca n i n fe r

 4   wh a te v er t h ey wa n t to fr o m t ha t, or I c an i m po s e an y

 5   ot h er sa nc t io n , a nd t h at in c lu de s , a nd th is is un de r

 6   37 ( b) ( 2) (A ) (i ) t h ro ug h ( v i) , t he sa n ct io n s c an in cl u de

 7   th a t I d ir e ct th a t wh a te v er is i m pr o pe r ly t u rn e d ov e r

 8   or im p ro pe r ly di s cl os e d, th a t th e p r ev ai l in g p a rt y,

 9   th e o t he r s id e , t ho se fa c ts , t he fa c ts th at th e y wa n t

10   in ev i de nc e o r t h at m a tt e r, it 's ju s t i s a f ac t o f t he

11   ca s e.    T ha t 's on e s an c ti o n.

12                    I t c a n b e de t er m in e d th a t y ou 'v e g i ve n u p

13   yo u r r ig h t to ch a ll en g e i t b ec au s e y ou d i dn ' t d o it

14   fa i rl y , es s en t ia l ly .

15                    U n de r 3 7 (b )( 2 )( i i) , I c a n p ro h ib it th e

16   di s ob e yi ng pa r ty fr om su p po r ti ng or op po s in g a n y cl a im

17   or de f en se , o r f r om s e ek i ng to i n tr o du c e so m et h in g

18   in t o e vi de n ce .

19                    U n de r S e ct io n ( i ii ) , I c an st ri k e a w h ol e

20   pl e ad i ng .     I c an st ri k e p ar t o f a p l ea d in g.

21                    A n d ( iv ) , I c an ju s t st a y t he ca se un t il

22   an y th i ng i s o b ey e d.

23                    U n de r ( v ), I ca n d i sm is s t h e a ct io n i n w ho l e

24   or in pa rt .         O n t he o t he r s i de , I c a n r en de r d e fa u lt

25   ju d gm e nt , a j u dg m en t a ga i ns t t he di s ob ey i ng pa r ty .
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 25 of 48 PageID# 2672
                                                                              25

 1                 S o i t 's no t j us t t h e ca s e t ha t i t c an co st

 2   mo n ey .   It me a ns th at yo u c a n wi n o r l os e t h e c as e i f

 3   th i ng s g o t oo fa r a wr y .

 4                 A n d s o I 'm t e ll i ng yo u t hi s , I' m t e ll i ng M r .

 5   Bi s s t hi s, th a t I h av e r a re l y se e n s o c on te n ti o us a

 6   re c or d b ef o re I e ve n h av e a n i ni t ia l p r et ri a l

 7   co n fe r en ce .   A nd I do n 't ca r e wh o se fa u lt i t i s .           W h at

 8   I a m s ay i ng t o b o th o f y o u i s it mu s t s to p.           I t m u st

 9   st o p.

10                 A n d, Mr . G oo d ma n , I a pp r ec i at e t ha t y o u' re

11   sa y in g y ou ' re no t a n a tt o rn e y an d t h at y o u' r e d oi ng

12   th e b e st y o u c an , b ut ev e n i f yo u 'r e n ot an at t or ne y

13   an d y o u di s ob e y t he r u le s , w it h w ar n in g , wh i ch I' m

14   gi v in g y ou ri g ht no w, yo u s u ff er sa n ct i on s.          D o y ou

15   un d er s ta nd th a t?

16                 M R . G OO D MA N:     I do .

17                 T H E C OU R T:      A ll ri g ht .    Is th e re s o me t hi ng

18   el s e y ou w a nt e d t o sa y ?

19                 M R . G OO D MA N:     T h er e i s.    I ' m ve r y a wa r e of

20   th e j e op ar d y t ha t y ou ' re de s cr ib i ng th at I c ou l d pu t

21   my s el f i n, or th e c as e i n , a nd I am co m mi tt e d t o

22   fo l lo w in g t he ru l es .

23                 I ma y h a ve t o f i nd a la w ye r .         T h e r ea s on I do

24   no t h a ve a la w ye r i s I d o n' t h av e t h e f un ds , a n d I

25   un d er s ta nd th a t I 'm n o t g ua r an te e d t he ri gh t f o r a
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 26 of 48 PageID# 2673
                                                                                      26

 1   la w ye r .

 2                    T h er e i s i nf o rm a ti o n th a t h as c o me to me ,

 3   be c au s e on e o f t h e mo s t i mp o rt an t t h in g s yo u j u st s a id

 4   to me , Y ou r H o no r , is th a t w e ne e d t o h av e a f a ir a n d

 5   ho n es t p ro c es s s o t ha t w e c a n ha v e d ue pr oc e ss .               Th e re

 6   is a v er y i mp o rt a nt m a tt e r t ha t h as be e n br o ug h t to my

 7   at t en t io n o nl y d a ys a g o t ha t I h o pe I' ll ha v e a n

 8   op p or t un it y t o s h ar e w it h y o u.           I 'm ha p py t o s h ar e i t

 9   wi t h a ll p a rt i es .          An d i t s p ea ks di r ec t ly t o t h e

10   ge n es i s of th i s m at te r a n d t he p r op r ie t y of th e w ho l e

11   en t ir e c as e .

12                    M a y I s h ar e t he in f or ma t io n w i th y o u

13   ve r ba l ly ?

14                    T H E C OU R T:      I f e ar it 's go i ng to b e t o ta l ly

15   ir r el e va nt .      I 'm ju st go i ng to w a rn yo u i n a dv a nc e.

16   Do e s e it h er p a rt y o bj e ct he r e?            A t l ea s t yo u c a n

17   an s we r t o i t w he n h e r ai s es it .

18                    M R . B IS S :     I th i nk I kn o w w ha t h e' s g o in g t o

19   be ta l ki ng ab o ut .            I o bj e ct .    I d on ' t th i nk it ' s

20   re l ev a nt a t a l l t o th i s c as e .

21                    M R . G OO D MA N:     H o w d o yo u k n ow w h at I' m g o in g

22   to sa y ?

23                    T H E C OU R T:      S o, yo u d on ' t t al k t o e ac h o t he r

24   li k e t ha t i n t he co ur t ro o m.             E ac h o f y o u ta l ks to m e

25   an d y o u on l y t al k w it h p e rm i ss io n .          If it 's no t
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 27 of 48 PageID# 2674
                                                                                    27

 1   re l ev a nt , I c a n r ul e o n i t n ot b e in g r el e va n t.

 2                M R . B IS S :      Y e s, Yo u r Ho n or .

 3                T H E C OU R T:      A ny ob j ec ti o n o n b eh al f o f

 4   Ms . N e gr on ?

 5                M R . C ON R OD :     I d on ' t ha v e a p os i ti o n e it he r

 6   wa y , Y ou r H on o r.

 7                T H E C OU R T:      S o, le t m e t el l y o u, M r . G oo dm a n.

 8   I' m s a yi n g in ad v an ce , m y s e ns e i s i t' s p ro b ab l y

 9   ir r el e va nt , a n d t o th e e x te n t yo u t h in k i t' s g o in g t o

10   be in c en di a ry , y o u sh o ul d r e al ly , r e al l y be ca r ef ul

11   be c au s e we ca n no t m ak e a c cu s at io n s a ga i ns t e ac h o th e r

12   pa r ty to p a rt y , l aw ye r t o l a wy er , l a wy e r to pr o s e,

13   wi t ho u t a f ir m b a si s i n t hi s c ou r t.            A ll ri g ht ?

14                M R . G OO D MA N:      Y e s.

15                T H E C OU R T:      O ka y .    Go a h ea d .

16                M R . G OO D MA N:      T h e i nf or m at i on I ' d l ik e t o

17   sh a re wi th yo u p e rt ai n s t o e ma il s a fo r me r c li e nt o f

18   Mr . B i ss h a s s en t t o m e a nd a na r ra t iv e t ha t t h is

19   cl i en t , Ma n ue l C h av ez , I I I, wh o h as be e n di s cu s se d

20   th r ou g ho ut th e p l ea di n gs , t h e to t al i ty of w h at he h a s

21   ex p la i ne d t o m e a nd t h e e ma i ls t h at he h a s s ha r ed w i th

22   me an d o th e r d oc u me nt s t h at he h a s s ha r ed w i th me

23   in d ic a te t h at Mr . B is s w a s i n co m mu n ic a ti on wi t h

24   Ma n ue l C ha v ez du r in g a t i me pe ri o d t ha t M r. Bi s s' s

25   wi f e, Ta ny a C o rn w el l, wa s i n c om m un i ca ti o n w it h M an u el
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 28 of 48 PageID# 2675
                                                                                28

 1   Ch a ve z a nd ha d p a id M a nu e l C ha ve z $ 1 ,5 0 0 th r ou g h a

 2   se r vi c e ca l le d P a tr eo n a n d w as a g gr e ss iv e ly tr y in g t o

 3   co n vi n ce M a nu e l C ha ve z t o b r in g a l a ws u it a g ai n st m e

 4   co n cu r re nt wi t h t he l a ws u it fr om th e p l ai nt i ff .

 5                    T h e p la i nt if f i s a l so i n e m ai l c om m un i ca ti o n

 6   wi t h C ha ve z d u ri n g th i s t im e .       T h ey di s cu ss ho w t he y

 7   sh o ul d n ot sh a re wi th an y on e v ar i ou s p a rt ie s t h at

 8   th e y' r e co m mu n ic a ti ng wi t h.       A nd Mr . C h av ez ha s

 9   pr o vi d ed m e w i th ex te n si v e e ma il co m mu ni c at i on s t ha t I

10   be l ie v e do pr o vi d e ex t re m el y s tr o ng ev i de nc e , y ou

11   mi g ht ev en sa y p r im a f ac i e e vi de n ce , o f t he co n sp ir a cy

12   th a t I a ll e ge to de fa m e m e, to h a ra s s m e, t o d e st ro y

13   my wo r ld wi d e r ep u ta ti o n, an d t o i nt e rf e re w i th my

14   bu s in e ss .

15                    I be l ie v e th a t t he in te r ve n or ap pl i ca n t w as

16   in v ol v ed w i th th i s as he is al so in di re c t

17   co m mu n ic at i on wi t h Ma n ue l C h av ez du r in g t hi s p e ri od ,

18   an d I ha ve ex t en s iv e e vi d en c e th a t I i nt e nd to sh ar e

19   wi t h t he C o ur t t h ro ug h ou t t h e co u rs e o f t hi s t r ia l

20   th a t I b el i ev e w i ll p r ov e t h at M r . B is s , hi s w i fe , t he

21   pl a in t if f, an d v a ri ou s t h ir d p ar t ie s w er e i n a

22   co n sp i ra cy to co m mi t b ar r at r y.        I b e li e ve t h ey ar e i n

23   a r eg u la r p ra c ti c e of do i ng th is .

24                    A se c on d c li e nt of Mr . B is s , wh o I am no t i n

25   co m mu n ic at i on wi t h, m a de a p ub li c I n te r ne t b ro a dc as t
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 29 of 48 PageID# 2676
                                                                                29

 1   ac c us i ng M r . B is s , an d t h is is a ge n tl e ma n n am e d

 2   Da v id Se am a n, wh o I h a ve no t s po k en to a b ou t t h is

 3   ma t te r .    I ' ve sp o ke n t o h im on ce in 20 1 6 at a p ub li c

 4   ev e nt wh er e I me t h im .

 5                  M r . S ea m an , w it h ou t a ny in p ut fr om me , t oo k

 6   it on hi s o wn ac c or d t o p ro d uc e a b r oa d ca st in wh ic h

 7   Mr . S e am an al l eg e s th a t t he pl ai n ti f f, Ro be r t D av i d

 8   St e el e , ag g re s si v el y p ur s ue d M r. Se a ma n t o r et a in B i ss

 9   fo r t h e s um o f $ 1 5, 00 0 t o b r in g a l a ws u it a g ai n st a n

10   In t er n et c o mp a ny .       I b el i ev e i t w as Tw i tt er .    I w o ul d

11   ha v e t o ch e ck .     A nd t h en Mr . B is s , a cc o rd in g t o

12   Da v id Se am a n, di d n ot sh o w u p at th e c ou r t h ea r in g.

13   He to l d Mr . S e am a n he wo u ld ha ve to --

14                  T H E C OU R T:      O ka y .   So , h er e , I' m g o in g t o

15   in t er r up t y ou .    O ka y.       W h at ab ou t t h at is n o t

16   in c en d ia ry ?    W ha t a bo u t w ha t y ou ju s t s ai d i s n ot

17   in c en d ia ry ?

18                  M R . G OO D MA N:      W e ll , I f e el it 's re l ev a nt

19   be c au s e --

20                  T H E C OU R T:      N o, th a t' s n ot th e q ue s ti o n.

21   Wh a t a bo ut th a t i s no t l i ke l y to in c it e a no t he r s id e

22   to an g er ?

23                  M R . G OO D MA N:      I t 's fa ct u al .

24                  T H E C OU R T:      E ve n i f i t w er e c or r ec t , d o y ou

25   th i nk th e o th e r s id e w ou l d l ik e i t?
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 30 of 48 PageID# 2677
                                                                                   30

 1                  M R . G OO D MA N:      P r ob a bl y n ot .

 2                  T H E C OU R T:      P ro b ab l y no t ?

 3                  M R . G OO D MA N:      I do n 't k n ow .

 4                  T H E C OU R T:      W ou l d y ou l i ke it if s o me b od y

 5   sa i d i t ab o ut yo u ?

 6                  M R . G OO D MA N:      I wo u ld n e ve r d o i t.

 7                  T H E C OU R T:      L is t en .     Yo u h a ve t o a n sw e r th e

 8   qu e st i on s I a m a s ki ng yo u .

 9                  M R . G OO D MA N:      I wo u ld n o t l ik e i t.

10                  T H E C OU R T:      O f c ou r se n o t.      S o , he r e' s t he

11   is s ue , M r. Go o dm a n.         W he t he r o r n ot th a t di d o r d id

12   no t h a pp en , w h at yo u j us t g a ve m e i s b o at lo a ds , l ay e rs

13   of he a rs ay .      U nd e r th e r u le s o f e vi d en c e, h e ar s ay i s

14   in a dm i ss ib l e u nl e ss t h er e i s a n e xc e pt io n .         An d t o

15   br i ng in fo r ma t io n t o t he Co u rt , y ou ha ve to do it

16   un d er a ru l e.       Y o u ha v e t o m ak e a m o ti o n.         U nd e r th e

17   mo t io n , yo u h a ve to c i te th e r ul e t h at a l lo w s y ou t o

18   br i ng th e m ot i on , a nd th e n y ou w r it e a s e pa r at e

19   me m or a nd um ab o ut th e m ot i on , a nd th e re y o u w ou l d

20   ad d re s s re l ev a nc e .     R i gh t ?       Yo u w ou l d s ay i t 's

21   re l ev a nt b e ca u se of X , Y , a n d Z, an d I am a l lo w ed t o

22   te l l y ou t h is be c au se of X, Y, a n d Z .                 An d t he n t h e

23   ot h er si de re s po n ds .         An d t h ey r e sp o nd ho we v er th e y

24   re s po n d.    A nd th e n yo u r e pl y .

25                  I f y o u b ri ng th e m o ti on , y o u g et t h e l as t
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 31 of 48 PageID# 2678
                                                                             31

 1   wo r d.      Y ou on l y g et t h re e o f t ho s e, th ou g h; ri g ht ?

 2   On e f o r yo u , o ne fo r t he re s po nd e r, on e f or yo u .

 3                   B u t t he r e ar e r u le s a bo u t h ow y o u b ri n g th a t

 4   in f or m at io n t o t h e at t en t io n o f t he Co u rt .      An d I

 5   do n 't th in k y o u c an c i te a r ul e t o m e n ow b e ca u se

 6   th e re re a ll y i sn ' t on e r i gh t n ow fo r y o u to pu t f or t h

 7   al l o f t ha t i n fo r ma ti o n a nd he ar s ay to me o r al l y.

 8                   S o , I c a n se e t h at yo u t hi n k it ma t te r s a

 9   lo t .      Wh at I s ee in t h is re c or d i s t ha t b ot h , a ll t h e

10   pa r ti e s, e s pe c ia l ly M r . S te e le , a nd es p ec ia l ly yo u,

11   re a ll y b el i ev e t h e ot h er is in a co n sp i ra cy an d o ut to

12   ge t h i m.      Y ou bo t h be l ie v e t ha t.    O n e o f yo u t h in ks

13   th e l i gh t i s g re e n an d o n e o f yo u t h in k s th e l i gh t i s

14   re d .      Th at ' s w ha t I s e e.   S o I n e ed a ba s is to ma ke an

15   in f or m ed f i nd i ng ab ou t w h et h er o r n o t i t' s g re e n or

16   re d .

17                   S o n e it h er o f y o u - - th e r e as on I a dm o ni sh ,

18   in c lu d in g M r. Bi s s, s t ro n gl y , yo u c a n' t p ut th a t ki n d

19   of ju n k in a f il i ng i n f r on t o f a f e de r al c o ur t .           W h at

20   yo u d o i s y ou ci t e fa c ts th a t yo u c a n su p po r t, an d y ou

21   ci t e t he l a w, an d y ou do it un de r t h e r ul es th a t

22   ex i st .

23                   I fu l ly an d c om p le t el y u nd e rs ta n d t ha t t he

24   tw o o f y ou th i nk , m ea n in g M r . St e el e a n d yo u , t hi n k

25   th a t t he o t he r i s o ut to ge t y ou an d r ui n y o ur
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 32 of 48 PageID# 2679
                                                                                 32

 1   re p ut a ti on .     T ha t i s c le a r.      I h a ve hu n dr ed s o f

 2   do c um e nt s t ha t m a ke t h at cl e ar t o m e .         So w e 'r e b ey o nd

 3   th a t.       I k n ow it ab ou t M r . S te el e r e la t iv e t o y ou .         I

 4   kn o w i t ab o ut yo u r el a ti v e t o Mr . S t ee le .

 5                   N o w y ou ha ve to fi n d a l eg a l ba s is th a t I c an

 6   ti e i t i nt o s o t h at I ca n m a ke t h e f in d in g y es or n o .

 7   If yo u b el i ev e t h at s o me b od y i s d ef a mi n g, i t d o es n' t

 8   ma t te r .     I ma k e t he f i nd i ng as t o w h et h er o r n o t it ' s

 9   de f am a to ry .     A nd I do it ba s ed o n a d mi s si bl e e v id en c e

10   th a t i s be f or e t h e Co u rt an d t he la w .

11                   N o w, do yo u u nd e rs t an d w hy th a t wa s n o t th e

12   ap p ro p ri at e t i me to m e nt i on th at is s ue ?

13                   M R . G OO D MA N:     I un d er st a nd yo ur ex p la n at io n ,

14   an d I be li e ve I u nd er s ta n d w hy i t w a s n ot t h e

15   ap p ro p ri at e t i me to m e nt i on it .

16                   T H E C OU R T:      A ll ri g ht .   Th e re ' s a p ro c es s.

17   So wh a t we ar e d o in g i s w e' r e go i ng to es ta b li s h a

18   tr i al da te .       I 'm go in g t o e n te r a n o rd e r th a t s et s

19   fo r th al l t he pr e tr ia l d e ad l in es .         M y o rd er wi l l se t

20   fo r th wh en di s co v er y g oe s f o rw ar d , w he n i t s to p s, w h en

21   mo t io n s ca n b e f i le d, di s po s it iv e m o ti o ns c a n b e

22   fi l ed .

23                   I ha v e a d is c ov e ry pr oc e ss th at I' m n o t su r e

24   it ' s g oi ng to wo r k in th i s c as e, so I' m j us t g o in g t o

25   as k y o u al l m a yb e t o h an d le it a li t tl e d if f er e nt ly .
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 33 of 48 PageID# 2680
                                                                              33

 1   An d d u ri ng th e p r oc es s , y ou al l h av e t o d o w ri t te n

 2   di s co v er y a sk i ng ea ch ot h er qu es t io n s t ha t a re le ga l ly

 3   vi a bl e a nd wr i tt e n pr o du c ti o n of do c um e nt s, an d i f y ou

 4   th i nk it 's un f ai r o r i na p pr o pr ia t e, yo u o bj e ct un de r

 5   th e r u le s.   I t h a s to be un d er t h e r ul e s.         I t c an ' t be

 6   th a t y ou t h in k i t 's n o t f ai r .

 7                S o , I u n de rs t an d t h at a s a pr o s e p er s on y o u

 8   as k ed fo r a p r ot e ct iv e o r de r b as i ca l ly no t t o h av e t o

 9   do di s co ve r y a nd to s t ay th e c as e , a nd I ge t w h y yo u

10   wo u ld wa n t to do th at , b u t y ou j u st ca n' t .          Yo u 'v e

11   be e n s ue d.   A n d s o I s ai d n o t o t ha t .     So we are

12   mo v in g f or w ar d u n de r t he ru l es .

13                N o w, I h ea rd Mr . B i ss s a y h e' s w il l in g t o

14   ta l k t o yo u o n t h e ph o ne .    W ha t I w a nt yo u a ll ba ck

15   an d f o rt h t o d o i s so m et h in g t ha t i s g ro w n u p.        Y ou

16   al l j u st h a ve to st ar t t a lk i ng t o e a ch ot he r w i th ou t

17   su c h n as ty al l eg a ti on s b a ck an d f or t h t ha t t he ot he r

18   si d e l os e s hi s m i nd .   An d I do n' t k n ow ho w e ls e t o p ut

19   it .   T ha t' s n o t a l eg a l f in d in g, bu t t h at 's re a ll y h ow

20   yo u h a ve to s t ar t a ct i ng .    Y ou 'r e i n c o ur t.

21                A n d s o i f it ca n no t h ap p en on t h e t el e ph on e ,

22   if te m pe rs fl a re , e ma i l s tr i ke s m e a s t he w a y t o go .

23   I' l l t el l y ou , I do n' t r e al l y li k e t ex t m es s ag i ng

24   ei t he r b ec a us e i t 's h a rd e r t o pu t i n to ev id e nc e .        I

25   ca n 't re al l y s ay yo u c an ' t t ex t m es s ag e e ac h o t he r,
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 34 of 48 PageID# 2681
                                                                                34

 1   bu t t h en i f y o u w an t t o r el y o n i t, yo u h av e t o p ut it

 2   in ev i de nc e , a nd th at ' s h ar d t o d o.

 3                 B u t w e j us t h av e t o g et do w n to th e f a ct s o f

 4   wh a t h ap pe n ed .     A nd w e 'r e g o in g t o d o i t, a n d w e' re

 5   go i ng to d o i t w i th a mi n im u m of di v er g en ce , b e ca us e

 6   I' v e a ll ow e d y ou al l t o h av e a bo u t a y ea r o f

 7   di v er g en ce .    A nd fo r u s, th a t' s a g e ol og i c a ge .        We

 8   pr e tt y m uc h d e ci d e ca s es qu i ck ly .

 9                 S o a r e y ou w i th me , M r. Go o dm an ?

10                 M R . G OO D MA N:      I am , Y ou r H o no r .

11                 T H E C OU R T:      A ll ri g ht .   Ok a y.      S o y ou ma y

12   ha v e a s ea t .

13                 A l l r ig h t.      N ow , I ' m go i ng to sc he d ul e a

14   tr i al da te in th i s ca s e, an d t he de a dl i ne s w il l w o rk

15   ba c k f ro m t he r e.        I w o ul d n o t th i nk th a t th i s c as e

16   sh o ul d g o o n f or th re e f u ll da ys , b u t I 'm w i ll i ng t o

17   ta k e t hr ee fu l l d ay s t o t ry it .

18                 D o c o un s el - - M r . G oo dm a n, I' m s ur e i t 's

19   pr e tt y h ar d f o r y ou t o f i gu r e ou t h o w m an y d ay s t hi s

20   ca s e w il l t ak e , b ut d o es co u ns el ha v e an y i n pu t i nt o

21   th a t?

22                 M R . B IS S :     I f i t p l ea se th e C o ur t, I t hi nk

23   th r ee da ys .      W e h av e a s i gn i fi ca n t n um b er o f

24   wi t ne s se s.     W e h a ve o n e e xp e rt a t t h is po in t i n t im e .

25   We ha v e wi t ne s se s w ho ar e o v er se a s.        S o t he r e w il l b e
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 35 of 48 PageID# 2682
                                                                                    35

 1   so m e v id e o de p os i ti on s p r ob a bl y.

 2                   T H E C OU R T:      A ll ri g ht .   Co u ns e l fo r M s .

 3   Ne g ro n .

 4                   M R . C ON R OD :     Yo u r H on or , I ha ve no id e a ho w

 5   lo n g M r. B i ss pl a ns t o p u t i t on .            I f he th i nk s i t

 6   wi l l t ak e t hr e e f ul l d ay s , t he n I h a ve no b a si s t o

 7   ar g ue wi th hi m o n t ha t , Y ou r H on o r.            I do n' t

 8   an t ic i pa te ou r c a se w i ll be th re e f u ll d a ys .            T ha t 's

 9   fo r s u re .      Ma y be a co u pl e o f w it n es s es .

10                   T H E C OU R T:      A ll ri g ht .   No w , I 'm w i ll i ng t o

11   gi v e a l it t le ex t ra t i me gi v en M r . G oo d ma n' s p r o se

12   st a tu s .     I ca n s c he du l e t he ca se fo r M a rc h 1 8, 19 , a nd

13   20 .

14                   M R . B IS S :      T h at wo r ks f o r t he pl ai n ti f fs ,

15   Yo u r H on or .

16                   M R . C ON R OD :     Th a t' s f in e w i th Ms . N eg r on ,

17   Yo u r H on or .

18                   M R . G OO D MA N:      I t 's fi ne fo r m e .

19                   T H E C OU R T:      A ll ri g ht .   So th e w ay th e j ur y

20   tr i al wo rk s i s t h at e v er y bo d y he r e w il l c om e i n a t

21   ni n e o 'c l oc k r ea d y to go .           A ny w i tn e ss , a ny pi e ce o f

22   ev i de n ce , y ou ha v e to be co m pl et e ly re ad y t o g o .

23   Us u al l y be f or e a ju ry tr i al we h a ve pr e li mi n ar y t hi n gs

24   to ta k e ca r e o f, an d s o t ha t m ea n s l ik e g oi n g o ve r

25   fi n al ju ry in s tr u ct io n s, ma k in g s ur e t h at w e k n ow t h e
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 36 of 48 PageID# 2683
                                                                                 36

 1   wi t ne s s or d er or ot he r i s su e s.

 2                  S o I do n 't b r in g t h e ju r y i n un t il

 3   te n o ' cl oc k , b ut we w i ll st a rt a t n i ne o ' cl o ck .           We

 4   wi l l b ri n g th e j u ry i n a t t e n o' c lo c k, an d w e g o fu l l

 5   da y s.      S o w e w il l g o a ll da y t he 18 t h an d t h e 1 9t h

 6   an d t h e 20 t h.

 7                  I t i s n o t th e c a se th at -- Mr . G oo d ma n , I' m

 8   sa y in g t hi s f o r y ou r b en e fi t , bu t i t h ap p en s w i th

 9   co u ns e l al s o, as I' m s ur e t h es e g en t le m en h a ve se en .

10   It ' s n o ex c us e t h at y o u t ho u gh t t he ca s e wa s g o in g t o

11   go lo n ge r a nd yo u r cl i en t i s n ot th e re .            Ei t he r y ou r

12   wi t ne s s is th e re on t h e d ay yo u p re s en t y ou r c a se o r

13   th e y' r e no t .     So we 'r e g o in g t o k ee p g oi n g.       S o t he r e

14   ar e n o d el a ys on th os e k i nd s o f b as e s be c au s e w e ha v e

15   a j ur y .     R i gh t ?   We d o n' t w a st e j ur o rs ' t im e l i ke

16   th a t.      S o I w a nt to b e s u re yo u u nd e rs t an d t ha t .

17                  A l l r ig h t.    W e a ls o s ch e du l e a f in a l p re t ri al

18   co n fe r en ce .    A nd I' m g oi n g t o sc h ed u le th at fo r

19   Fe b ru a ry 2 0 .     An d t ha t w i ll be a t o n e o 'c lo c k.

20                  M R . B IS S :    J u dg e , I a m n ot av a il ab l e o n

21   Fe b ru a ry 2 0 .     I t hi nk I' m i n t ri a l t ha t d ay .        I c an

22   tr y t o m ov e t h at , Y ou r H o no r , be c au s e i t' s a l o t of

23   mo n th s o ff .

24                  T H E C OU R T:    W ha t a b ou t t he 21 st ?

25                  M R . B IS S :    T h e o nl y d at e s i n t he F e br u ar y I
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 37 of 48 PageID# 2684
                                                                             37

 1   ha v e a re t h e 2 4t h a nd th e 2 8 th .

 2                 T H E C OU R T:    W el l , I h av e a ju ry bo t h d ay s.         I

 3   do n 't wa nt to go la te r t h an th os e d a ys .           We ca n m ov e

 4   it ba c k, b u t t he is su e i s t h at 's ma k in g y ou r d e ad li n es

 5   wo r se be ca u se th i ng s f al l f r om t h e f in a l pr e tr i al

 6   co n fe r en ce .

 7                 M R . B IS S :    I ' m j us t n ot su r e w ha t t o d o.

 8                 T H E C OU R T:    W el l , h ow a b ou t t h e th i s:    I 'l l

 9   sc h ed u le i t f o r t he 2 0 th at on e o 'c l oc k , an d y o u ca n

10   le t m e k no w i f t h er e' s a n y p os si b il i ty of d o in g

11   an y th i ng e l se at an ot h er ti m e.        I t' s o n ly h a lf a d ay .

12                 S o t h e f in al pr e tr i al c o nf e re nc e , t ha t 's i n

13   th e c o ur tr o om .     I t' s v er y f o rm al .   I t' s v er y

14   su b st a nt iv e .     So th at ' s w he r e th e C o ur t d ec i de s w ha t

15   is or is n o t g oi n g to go in t o ev i de n ce .           So , p e op le

16   sa y i t 's n o t r el e va nt , a n d I s ay ye s , it is re l ev an t ,

17   or I s ay i t 's no t r el e va n t.         I f I s a y i t' s n ot

18   re l ev a nt , t he ju r y ne v er he a rs a b ou t i t .       W e c a n' t

19   ev e n t al k a bo u t i t.      I f I s a y it is re l ev an t , i t g oe s

20   in th e t ri a l.

21                 S o l o ts of d e ci s io n s ge t m a de d u ri n g t ha t

22   co n fe r en ce .     I t' s p re t ty lo n g, a n d y ou ha ve to pu t

23   to g et h er i n fo r ma t io n t o s ub m it t o m e , an d u s ua l ly t h at

24   is do n e co l le c ti v el y.

25                 S o , I 'm go in g t o a s k yo u t o s o rt o f l o ok a n d
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 38 of 48 PageID# 2685
                                                                                38

 1   re a d u p on th a t.         Y ou ' ll ha v e to kn o w a bo ut th e j ur y

 2   in s tr u ct io n s.      T h os e a re du e a t a c e rt a in d a te .

 3   De s ig n at io n s o f d is co v er y .     Th os e a r e d ue a t a ce r ta in

 4   da t e.   B ef o re tr i al t h er e i s a d e ad l in e f or wh a t ar e

 5   ca l le d d is p os i ti v e mo t io n s, mo ti o ns fo r s um m ar y

 6   ju d gm e nt , a nd th a t' s a n i mp o rt an t t h in g f or yo u t o

 7   fo c us on , M r. Go o dm an , b e ca u se i t i s p os s ib l e t ha t

 8   so m e o r a ll o f e i th er si d e' s c as e c a n g o aw a y j us t b y

 9   wr i tt e n mo t io n .     An d s o y ou ha ve to pa y c lo s e

10   at t en t io n t o w ha t t ha t d e ad l in e i s.        A nd if yo u w an t

11   to tr y t o m ak e s o me bo d y e ls e 's p a rt of th ei r c a se g o

12   aw a y, yo u h av e t o f ol l ow th e r ul e s a bo u t ho w t o d o

13   th a t.   I f y ou fi l e it la t e, I ca n 't he a r it , b e ca us e

14   th e r u le s s ay wh e n it ' s g oi n g to ha p pe n .

15                S o m y p r et ri a l o rd e r is re a ll y i mp o rt a nt .

16   An d s o a ll I c an sa y t o y ou is t h at yo u h av e t o r ea d

17   it an d a bs o rb it .         On e o f t h e th i ng s i t d oe s i s t ha t

18   it re q ui re s i f t h er e i s a d i sc ov e ry di s pu te , t h at

19   fo l ks fi ll ou t a ch ar t a b ou t w ha t t h e di s co v er y

20   di s pu t e is .

21                N o w, I' m s tr u gg l in g t o t hi n k t ha t y ou al l

22   wi l l b e ab l e t o d o th a t.          I t r eq u ir e s mo v in g b a ck a n d

23   fo r th fo r 1 4 d ay s o nl i ne sa y in g w he t he r y ou ag r ee o r

24   di s ag r ee w i th ea c h ot h er .        W it h a p r o s e, I ' m n ot s u re

25   ho w e f fe ct i ve th a t ca n b e r e ga rd l es s , be c au s e i t' s
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 39 of 48 PageID# 2686
                                                                              39

 1   pr e tt y s pe c if i c, an d y ou ' re su pp o se d t o c it e t h e ru l es

 2   an d t h e ba s is .

 3                S o w h at I' m g oi n g t o as k t h at y o u a ll do i s

 4   th a t i f ei t he r s i de h a s a d i sc ov e ry is s ue y o u w an t t o

 5   br i ng , a ny si d e, fi le a m ot i on w i th a ba s is , p e r th e

 6   ru l e, pe r t he la w , ma k e i t c le ar , a n d t he n c on t ac t t he

 7   Co u rt ab ou t h o w I 'm g o in g t o h an d le it .

 8                O n ce yo u f il e d t he mo ti o n, co nt a ct th e C ou r t

 9   wi t hi n o ne bu s in e ss d a y a bo u t se e in g w h at w e c a n do

10   ab o ut ho w t o h an d le a n y d is c ov er y i s su e s.      S o t ha t

11   wi l l b e d if fe r en t i n t he mo t io ns pr a ct i ce i t se l f.

12                M R . C ON R OD :    Yo u r H on or , c a n I a sk ju s t on e

13   lo g is t ic al qu e st i on ?

14                T H E C OU R T:     Y es .   A nd w h y d on ' t yo u a p pr oa c h

15   th e p o di um , p l ea s e.

16                M R . C ON R OD :    It ' s, fr an k ly , k in d o f a du m b

17   qu e st i on , Y ou r H o no r, bu t n o rm al l y t he di sc o ve r y

18   di s pu t es w i ll be ha nd l ed by th e m ag i st ra t e j ud g e.

19   Wh e n y ou s a y " co n ta ct th e C o ur t, " d o y o u me a n c on ta c t

20   yo u r c ha m be rs ?

21                T H E C OU R T:     Y es , I do n' t r e fe r m y d is c ov er y

22   di s pu t es b e ca u se I di d s o m a ny a s a ma g is tr a te ju dg e .

23   Ac t ua l ly , t hi s c h ar t i s u su a ll y v er y e ff e ct i ve at

24   re s ol v in g t he m a m on g t he pa r ti es .

25                I al s o b el ie v e t ha t I w i ll tr y t he ca s e
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 40 of 48 PageID# 2687
                                                                             40

 1   be t te r i f I k n ow wh at ' s g oi n g on in di sc o ve r y a ny ho w .

 2   So I d on 't re f er th em .

 3                  M R . C ON R OD :    Su r e.   T ha n k y ou v e ry mu c h.

 4                  T H E C OU R T:     N ow , I ' m go i ng to a d mo n is h a ll

 5   pa r ti e s he r e, in th e E as t er n D is t ri c t o f Vi r gi n ia ,

 6   di s co v er y d is p ut e s ar e e x tr e me ly ra r e.     A nd so yo u

 7   re a ll y a re re q ui r ed , p ro se or n o t, bu t c ou n se l a ls o ,

 8   yo u a r e re q ui r ed to m a ke a r ea ll y g o od fa it h e f fo rt to

 9   re s ol v e th e d i sp u te , a nd an y r es i st a nc e o ne wa y o r t he

10   ot h er , M r. Go o dm a n, h a s t o b e ba s ed on t h e r ul e s, n o t

11   wh e th e r yo u t h in k i t' s f a ir .      It ha s t o b e b as e d on

12   th e r u le s.     A n d s o it wi l l b e pr e se n te d t o m e i n t ha t

13   fa s hi o n.

14                  A n d b ec a us e o f t he ki nd of mo ti o ns pr a ct ic e

15   I' v e h ad t o d a te , I 'm go i ng to t e ll yo u , I' m g o in g t o

16   be sw i ft t o i s su e s an c ti o ns , b ec a us e I 'm wa r ni n g yo u

17   no w , b ec a us e I t h in k i t' s o v er t h e t op wh at ha s b ee n

18   in fr o nt o f t h e C ou rt al r ea d y, a n d w e' re ju s t g oi ng to

19   mo v e f or wa r d.     W e 'r e g oi n g t o tr y t h is ca se .

20                  I f y o u h av e a d e fe n se , a nd th e o th e r s id e

21   th i nk s t ha t t h ey ha ve a c as e , we ' ll ju st tr y i t .

22   Th a t' s w ha t w e 'r e h er e t o d o , bu t w e 'r e n ot he r e t o

23   ge t s t uc k i n t he we ed s o f e i th er in c on s eq ue n ti a l or

24   ir r el e va nt is s ue s .

25                  M y l a st th in g , I t o ld y o u t ha t I w o ul d t ak e
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 41 of 48 PageID# 2688
                                                                             41

 1   un d er ad vi s em e nt th e m ot i on fo r a p r ot e ct iv e o r de r.

 2   An d t w o pa r ti e s h av e a gr e ed to t h e p ro t ec ti v e o rd er .

 3   I w an t t o a sk yo u f ir s t, Mr . B is s , t he r e is a s er ie s

 4   of pa r ag ra p hs in th e p ro t ec t iv e o rd e r t ha t r ef e r to

 5   "f o r c ou ns e l' s e y es o n ly , " a nd I wa n t to as k y o u to

 6   ex p la i n to me an d t o M r. Go o dm an ho w t h at w o rk s i n t he

 7   co n te x t of on e o f t he pa r ti e s be i ng pr o s e.

 8                  M R . B IS S :    Y e s, Yo u r Ho n or .   W ha t I t r ie d t o

 9   bu i ld in to th e p r ot ec t iv e o r de r w as fo r p ur p os e s of

10   th a t p ar ti c ul a r d es ig n at i on , t he pr o s e l it i ga n t w ou ld

11   be co n si de r ed co u ns el .       S o i f th e re we r e, f o r

12   in s ta n ce , a s e ns i ti ve fi n an c ia l d oc u me nt th a t w e di d

13   no t w a nt M r . G oo d ma n s ha r in g w it h a th i rd p a rt y , we

14   wo u ld in di c at e t h at f o r c ou n se l' s e y es on ly , m e an in g

15   fo r M r . Go o dm a n i n hi s c a pa c it y a s a p ro se li t ig an t ,

16   fo r h i s ey e s o nl y .

17                  T H E C OU R T:    A ll ri g ht .   An d w h er e i s t ha t

18   bu i lt in ?

19                  M R . B IS S :    J u dg e , I d id n 't br i ng t h e

20   pr o te c ti ve or d er wi th me , b u t I b el i ev e i t' s i n t he

21   se c ti o n th a t t al k s ab o ut fo r c ou n se l 's ey es on l y.         If

22   it ' s n ot , t ha t w o ul d b e w ha t I w o ul d e nv i si o n p ut ti n g

23   in th a t se c ti o n.

24                  T H E C OU R T:    A ll ri g ht .   It do es sa y i n

25   pa r ag r ap h 2 (g ) o n p ag e f i ve th at fo r p ur p os e s o f th i s
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 42 of 48 PageID# 2689
                                                                            42

 1   pa r ag r ap h o nl y , p ar ag r ap h o n ly , a ny pr o s e p ar t y sh a ll

 2   be de e me d t o b e c ou ns e l.        I pr es u me th at yo u m e an

 3   pa r ag r ap h - - I t h in k y ou ha v e to be a li t tl e m o re

 4   cl e ar ab ou t t h at .

 5                 M R . B IS S :    F o r p ur p os es of th a t, t h at ' s a

 6   su b pa r ag ra p h.

 7                 T H E C OU R T:    J us t c a n sa y , y ou k n ow , i t 's

 8   pa r ag r ap h 2 - - i t 's a l l i n p ar ag r ap h 2 , r ig h t?

 9   Be c au s e yo u h a ve 2( d) ( i) th r ou gh (i v ).       T he n y o u ha v e

10   (e ) , ( f) , ( g) .     S o pl e as e w r it e i t l ik e a l a yp e rs o n

11   co u ld un de r st a nd it .

12                 M R . B IS S :    A l l r ig h t.

13                 T H E C OU R T:    A ll ri g ht .   Le t m e t el l y o u th i s,

14   Mr . G o od ma n .     I' v e sa i d i n m y pa s t o rd e r th a t t hi s

15   pr o te c ti ve or d er , M s. Ne g ro n h as ag r ee d t o b e b ou n d by

16   it .     T hi s p ro t ec t iv e o rd e r, ex ce p t f or t h is on e i ss u e,

17   I w an t t o b e c le a r th a t w he n i t t al k s ab o ut "c o un se l 's

18   ey e s, " i t m ea n s a ls o y ou as pr o s e, an d I t h in k M r.

19   Bi s s d id t r y t o p ut i t i n .        Be ca u se it ' s in th e m id d le

20   of a p ar a gr ap h , a nd i t s a ys "t hi s p a ra gr a ph , " a nd it 's

21   pa r ag r ap h 2 (g ) , I t hi n k i t c an b e c l ea n ed u p a li tt l e

22   bi t .    Bu t I t h in k y ou ' re he a ri ng no w t ha t t h at

23   de s ig n at io n " f or co un s el ' s e ye s o nl y " me a ns th a t on l y

24   th e l a wy er s c a n s ee i t a n d o nl y y ou ca n s ee it , a nd

25   th e y c an 't tu r n i t ov e r e ve n t o t he i r ow n c l ie n t.
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 43 of 48 PageID# 2690
                                                                              43

 1                I s t h at wh at yo u m e an b y t h at , M r. Bi s s?

 2                M R . B IS S :     Y e s, Yo u r Ho n or .    He is hi s o wn

 3   cl i en t , so th a t' s - -

 4                T H E C OU R T:     R ig h t.   B ut I' m s ay i ng it

 5   co u ld n 't g o t o M r . St e el e o r M s. Ne g ro n i f i t' s m ar k ed

 6   th a t.

 7                M R . B IS S :     T h at ' s c or re c t.

 8                T H E C OU R T:     A ll ri g ht .     So , I d o n' t s e e th i s

 9   as pa r ti cu l ar l y t ro ub l es o me , b ut I a m no t y o ur la w ye r.

10   So yo u c an n ot re l y on an y th i ng I sa y o n e wa y o r t he

11   ot h er .   I' m s a yi n g it to al l o f y ou .          I 'm e x pr e ss i ng

12   or as k in g a q u es t io n w it h r e sp ec t t o M r . Bi s s a bo u t

13   ho w i t 's w o rd e d.       B ut th i s i s me a nt to pr ot e ct th e

14   pa p er s f or ev e ry b od y.

15                I f y o u m ar k i t t ha t i t' s c o nf i de nt i al or i t 's

16   fo r c o un se l 's ey e s on l y, th e n th i s o rd e r sa y s y ou ca n

17   on l y d o ce r ta i n t hi ng s w i th it .        It ca n no t b e m ar ke d

18   fo r c o un se l 's ey e s on l y o r f or c o nf i de n ti al i ty by

19   an y bo d y ir r es p on s ib ly .    I t' s n ot th e c a se t h at

20   ev e ry t hi ng is co n fi de n ti a l.

21                B u t t he pa rt i es ge n er al l y a gr ee to th i s.          A nd

22   I d on ' t kn o w w hy , i t d oe s n' t m at t er wh y , th e re ' s be e n

23   no in p ut f r om yo u a s t o t hi s p ro t ec t iv e o rd e r.          A nd so

24   wh a t I 'm g o in g t o o rd e r a s y ou r f ir s t te s t i s t ha t i n

25   se v en da ys I w an t a w r it t en fi li n g i n t hi s c ou r t as to
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 44 of 48 PageID# 2691
                                                                                 44

 1   wh e th e r or no t t h e pr o te c ti v e or d er , a s f il e d,

 2   wh a te v er v e rs i on it i s , i s a gr ee d t o o r n ot ag r ee d t o.

 3                I f i t i s n ot ag r ee d t o, I w an t t he pa r ty t h at

 4   is no t a gr e ei n g t o ex p la i n w hy i n w r it in g .       Se v en

 5   da y s.

 6                D o y o u u nd er s ta n d t ha t, Mr . G o od ma n ?

 7                M R . G OO D MA N:      May I --

 8                T H E C OU R T:      I t' s y e s or no .

 9                M R . G OO D MA N:      W e ll , I c a n a ns w er i t n o w

10   wi t ho u t fi l in g .

11                T H E C OU R T:      O ka y .

12                M R . G OO D MA N:      I f M r . Bi s s w il l a gr e e t o

13   mo d if y t he la n gu a ge s u ch th a t an y th i ng ma rk e d

14   co n fi d en ti a l c an be s e en by me a s m y o wn cl i en t , th e n

15   I' m f i ne w i th it , a nd we ca n a gr e e t o t ha t n ow .              I

16   wi l l a cc e pt i t n o w.

17                I al s o w an t t o a dd th at I h av e n ev e r

18   li v e- s tr e am ed a p ho ne ca l l w it h a ny o ne w i th o ut te ll i ng

19   th e m, an d I h a ve su bs t an t ia l ly a l l o f t he r e qu e st ed

20   di s co v er y m at e ri a l th a t d oe s n' t i nc l ud e p ho t og r ap hs of

21   my s el f n ak e d.       I ' ve g o t a ll th e e ma i ls w i th bo t h

22   co - de f en da n ts , t h e pl a in t if f , an d t h e c ou ns e l f or t h e

23   pl a in t if f r ea d y t o de l iv e r t o th e C o ur t , co p ie s t o

24   bo t h s id es , a n d I j us t w a nt to c l ar i fy th at th e o nl y

25   is s ue wi th th e d i sc ov e ry wa s t he no n co m mu ni c at i on .
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 45 of 48 PageID# 2692
                                                                               45

 1   An d i f w e c an co m mu ni c at e , I 'm h a pp y t o p ro v id e

 2   di s co v er y m at e ri a ls t h at ar e r ea s on a bl e , no t b a se d o n

 3   he a rs a y, a n d I b e li ev e t h e C ou rt wi l l ag r ee th a t me

 4   na k ed ha s n ot h in g t o d o w it h t hi s c a se .       Th a t' s

 5   ce r ta i nl y i rr e le v an t.

 6                T H E C OU R T:       I 'm no t g oi n g t o ma k e a ny ru li n g

 7   on an y d is c ov e ry ma tt e r t ha t I d o n' t h a ve b o th si de s

 8   on an d u nd e rs t an d w ha t q u es t io n i t p er ta i ns to , w ha t

 9   re q ue s t fo r p r od u ct io n i t p e rt ai n s t o.     T he r e i s a

10   pr o ce s s to ra i se th os e i s su e s.        A nd so I' m j us t n ot

11   an s we r in g t ha t .

12                A s f a r a s th e p r ot e ct iv e o r de r , I t hi n k th a t

13   Mr . B i ss j u st sa i d th a t i f i t' s m ar k ed c o nf i de n ti al or

14   fo r c o un se l 's ey e s on l y, th a t yo u c a n s ee i t a s y ou r

15   co u ns e l an d a s b e in g t he cl i en t.       I be l ie ve he

16   an s we r ed t h at qu e st io n i n t h e af f ir m at iv e .

17                I s t h at co rr e ct , M r . Bi s s?

18                M R . B IS S :    T h at ' s c or re c t, Yo u r Ho n or .

19                M R . G OO D MA N:      I un d er st o od it w a s p er t ai ni n g

20   ju s t t o th e p a ra g ra ph th a t y ou w e re ta l ki ng ab o ut , s o

21   pe r ha p s th a t w as a mi s un d er s ta nd i ng on my p a rt .

22                T H E C OU R T:       I d o t h in k, Mr . B i ss , y ou sh ou l d

23   be cl e ar a b ou t e x ac tl y w h at it c o ve r s.        S o j us t w or k

24   wi t h M r. C o nr o d t o ma k e t he la ng u ag e c ry s ta l c l ea r f or

25   a h um a n be i ng th a t ha s n' t b e en s p oi l ed by h a vi n g a
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 46 of 48 PageID# 2693
                                                                                46

 1   le g al ed uc a ti o n.       A ll ri g ht ?

 2                M R . B IS S :     Y e s, Yo u r Ho n or .

 3                T H E C OU R T:      S o, I' m g oi n g t o g iv e y ou se v en

 4   da y s, an d y ou ha v e to su b mi t t he st a te m en t w it h t he

 5   pr o te c ti ve or d er on t h at da t e.

 6                I be l ie v e th a t y ou al l c an do t h at .           Y ou c a n

 7   su b mi t t he pr o te c ti ve or d er .        If it is jo in t ly

 8   su b mi t te d, I w il l e nt e r i t.         I f i t i s no t j o in t ly

 9   su b mi t te d, yo u h a ve t o s u bm i t th e o r de r t ha t i s

10   di s ag r ee d u po n , a nd t h e p ar t y th a t d oe sn ' t l ik e

11   so m et h in g a bo u t i t ha s t o t e ll m e w h y i n wr i ti n g,

12   su c ci n ct ly , n o m o re t h an th r ee p a ge s , be c au s e t he

13   pr o te c ti ve or d er it se l f i s 1 0 pa g es .

14                S o w e c a n' t g o i nt o m uc h .         Ju st sa y I do n' t

15   li k e i t fo r t h is re as o n.        I th in k i t 's no t a pp r op ri a te

16   un d er th is ru l e o r th i s l aw or t h is ca s e.            B ut I

17   ac t ua l ly t h in k y o u ca n s u bm i t it .       I t i s me a nt to

18   as s ur e t ha t a l l p ar ti e s a re bo un d t o h a nd le di s co ve r y

19   in a f ai r w ay .        I t go e s w it h ou t s ay i ng t h er e 's no

20   li v e- s tr e am in g o f a ny co n ve r sa ti o n.

21                A n d a s w it h y ou , y o u sh o ul d n' t i ns i nu a te , a nd

22   Mr . B i ss , a lt h ou g h he sa i d h e wa s f e ar f ul i t w o ul d g o

23   li v e- s tr e am , I j u st c a n' t t a ke t h at in t o ac c ou n t.         Y ou

24   gu y s a re n o t g oi n g to do th a t.           I 'm no t w ei g hi n g th a t

25   ag a in s t yo u a n y m or e t ha n I ' m we i gh i ng ag ai n st Mr .
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 47 of 48 PageID# 2694
                                                                                 47

 1   Bi s s w ha t y ou su g ge st ma y h a ve h a pp e ne d w it h

 2   sc h ed u li ng be c au s e of th e e m ai l t ha t i t w as se n t to .

 3   Al l r i gh t?       B l an k s la t e f or ev er y bo d y.

 4                I s t h er e a ny t hi n g e ls e I n e ed t o a d dr e ss ?

 5   Mr . G o od ma n ?

 6                M R . G OO D MA N:      I ' m f ea rf u l t ha t a ny t hi n g I s ay

 7   is go i ng t o b e i n ap pr o pr i at e a t t hi s t im e , s o I w on ' t

 8   sa y i t .

 9                T H E C OU R T:      O ka y .   We 'r e o n ly he re to

10   sc h ed u le t h e t ri a l da t e, so th at ' s p ro b ab ly tr u e.

11                A l l r ig h t.      M r. Bi s s?

12                M R . B IS S :      N o th i ng fr om ou r s i de , Y ou r H on o r.

13                T H E C OU R T:      A ll ri g ht .       Mr . C o nr od ?

14                M R . C ON R OD :      No t hi n g fu r th e r, Y o ur Ho n or .

15                T H E C OU R T:      A ll ri g ht .       We l l, I lo o k f or w ar d

16   to ha v in g y ou r f i li ng s .       An d I r e al l y d o en c ou r ag e y ou

17   al l t o - - y ou ju s t ha v e t o p ut a li t tl e b it of st ea m ,

18   wa t er on t h e f ir e .        J u st tr y t he ca s e t ha t I a m a b le

19   to tr y .    A n d i t' s w ay mo r e l im it e d t ha n w ha t I ' ve b e en

20   ge t ti n g fi l in g s a bo ut .     A ll ri gh t ?

21                S o t h at ' s al l w e h a ve f o r t od ay .          I 'l l e nt e r

22   an or d er a c co r di n gl y.       T h an k y ou .

23                ( T he pr o ce ed i ng s w e re a d jo u rn ed at 3: 5 4 p. m .)

24

25
Case 3:17-cv-00601-MHL Document 162 Filed 08/08/19 Page 48 of 48 PageID# 2695
                                                                            48

 1        I , D i an e J . D af fr o n, ce r ti fy th a t t he f o re g oi n g is

 2    a co r re ct tr a ns c ri pt fr o m t he r e co r d of pr o ce e di ng s

 3    i n t h e ab o ve - en t it le d m a tt e r.

 4
                                      /s /
 5                       __ _ __ __ _ __ _ __ _ __ __ _ __ _ __ __   _ __ _ __ __
                         DIA NE J . DA FF R ON , R PR , C CR              DAT E
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
